EXECUTION COPY

 

EX – 10.1

 

DDI CAPITAL CORP.

 

DYNAMIC DETAILS, INCORPORATED

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

dated as of

 

December 12, 2003

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK,

 

as Administrative Agent

 

BANK AUSTRIA CREDITANSTALT CORP FINANCE,

 

as Documentation Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN SECURITIES INC.,

 

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   2

1.1

   Defined Terms    2

1.2

   Other Definitional Provisions    26

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

   27

2.1

   Term Loan Commitments; Tranche A Loans    27

2.2

   Repayment of Term Loans    28

2.3

   Revolving Credit Commitments    29

2.4

   Procedure for Revolving Credit Borrowing    30

2.5

   Conversion of Tranche A Revolving Credit Facility    30

2.6

   Commitment Fees, etc    30

2.7

   Termination or Reduction of Commitments    31

2.8

   Optional Prepayments    31

2.9

   Mandatory Prepayments and Commitment Reductions    32

2.10

   Conversion and Continuation Options    34

2.11

   Minimum Amounts and Maximum Number of Eurodollar Tranches    34

2.12

   Interest Rates and Payment Dates; Success Fee    34

2.13

   Computation of Interest and Fees    36

2.14

   Inability to Determine Interest Rate    36

2.15

   Pro Rata Treatment and Payments    37

2.16

   Requirements of Law    38

2.17

   Taxes    39

2.18

   Indemnity    41

2.19

   Change of Lending Office    41

SECTION 3. LETTERS OF CREDIT

   42

3.1

   L/C Commitment    42

3.2

   Procedure for Issuance of Tranche A Letters of Credit    42

3.3

   Commissions, Fees and Other Charges    43

3.4

   L/C Participations    43

3.5

   Reimbursement Obligation of the Borrower    44

3.6

   Obligations Absolute    44

3.7

   Letter of Credit Payments    45

3.8

   Applications    45

3.9

   Transitional Provisions    45

SECTION 4. REPRESENTATIONS AND WARRANTIES

   45

4.1

   Financial Condition    45

4.2

   No Change    46

4.3

   Corporate Existence; Compliance with Law    46

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

4.4

   Corporate Power; Authorization; Enforceable Obligations    46

4.5

   No Legal Bar    47

4.6

   No Material Litigation    47

4.7

   No Default    47

4.8

   Ownership of Property; Liens    47

4.9

   Intellectual Property    47

4.10

   Taxes    48

4.11

   Federal Regulations    48

4.12

   Labor Matters    48

4.13

   ERISA    48

4.14

   Investment Company Act; Other Regulations    49

4.15

   Subsidiaries    49

4.16

   Use of Proceeds    49

4.17

   Environmental Matters    49

4.18

   Accuracy of Information, etc    50

4.19

   Security Documents    50

4.20

   Solvency    51

4.21

   Regulation H    51

4.22

   Related Agreements    51

4.23

   DDICS    51

SECTION 5. CONDITIONS PRECEDENT

   51

5.1

   Conditions to the Restatement Effective Date    51

5.2

   Conditions to Restatement Effective Date and to Each Extension of Credit   
54

SECTION 6. AFFIRMATIVE COVENANTS

   55

6.1

   Financial Statements    55

6.2

   Certificates; Other Information    56

6.3

   Payment of Obligations    57

6.4

   Conduct of Business and Maintenance of Existence, etc    57

6.5

   Maintenance of Property; Insurance    57

6.6

   Inspection of Property; Books and Records; Discussions    58

6.7

   Notices    58

6.8

   Environmental Laws    58

6.9

   Additional Collateral, etc.    59

6.10

   Mortgages, etc    60

6.11

   Control Accounts.    62

6.12

   Post-Closing Requirements    62

SECTION 7. NEGATIVE COVENANTS

   63

7.1

   Financial Condition Covenants.    63

7.2

   Limitation on Indebtedness    65

7.3

   Limitation on Liens    66

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

7.4

   Limitation on Fundamental Changes    67

7.5

   Limitation on Sale of Assets    67

7.6

   Limitation on Dividends    68

7.7

   Limitation on Capital Expenditures    68

7.8

   Limitation on Investments, Loans and Advances    69

7.9

   Limitation on Optional Payments and Modifications of Debt Instruments, etc   
70

7.10

   Limitation on Transactions with Affiliates    70

7.11

   Limitation on Sales and Leasebacks    70

7.12

   Limitation on Changes in Fiscal Periods    70

7.13

   Limitation on Negative Pledge Clauses    70

7.14

   Limitation on Restrictions on Subsidiary Distributions    70

7.15

   Limitation on Lines of Business    71

7.16

   Limitation on Activities of the Company    71

7.17

   Cash Accounts    71

7.18

   Swap Agreements    71

7.19

   Non-Solicitation Agreement    71

7.20

   Activities of DDICS    72

SECTION 8. EVENTS OF DEFAULT

   72

SECTION 9. THE ADMINISTRATIVE AGENT

   76

9.1

   Appointment    76

9.2

   Delegation of Duties    76

9.3

   Exculpatory Provisions    76

9.4

   Reliance by Administrative Agent    77

9.5

   Notice of Default    77

9.6

   Non–Reliance on Agents and Other Lenders    77

9.7

   Indemnification    78

9.8

   Administrative Agent in Its Individual Capacity    78

9.9

   Successor Administrative Agent    78

9.10

   Authorization to Release Liens    79

SECTION 10. MISCELLANEOUS

   79

10.1

   Amendments and Waivers    79

10.2

   Notices    80

10.3

   No Waiver; Cumulative Remedies    81

10.4

   Survival of Representations and Warranties    81

10.5

   Payment of Expenses and Taxes    81

10.6

   Successors and Assigns; Participations and Assignments    82

10.7

   Adjustments; Set–off    85

10.8

   Agreements among Lenders    86

10.9

   Execution of Loan Documents. By execution hereof, each Lender hereby
authorizes the Administrative Agent to sign each of the Lender Warrant Agreement
and the Lender Registration Rights Agreement on its behalf.    87

 

iii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

10.10

   Counterparts    87

10.11

   Severability    88

10.12

   Integration    88

10.13

   GOVERNING LAW    88

10.14

   Submission To Jurisdiction; Waivers    88

10.15

   Acknowledgements    89

10.16

   WAIVERS OF JURY TRIAL    89

10.17

   Confidentiality    89

 

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1A

  Commitments

Schedule 1.1B

  Mortgaged Property

Schedule 2.3(c)

  Tranche A Revolving Credit Commitments

Schedule 4.2

  Disclosure

Schedule 4.4

  Consents, Authorizations, Filings and Notices

Schedule 4.9

  Intellectual Property

Schedule 4.10

  Taxes

Schedule 4.15

  Subsidiaries

Schedule 4.17

  Environmental Matters

Schedule 4.19(a)

  UCC Filing Jurisdictions

Schedule 4.19(b)

  Mortgage Filing Jurisdictions

Schedule 7.2(c)

  Purchase Money Indebtedness

Schedule 7.2(d)

  Capital Lease Obligations

Schedule 7.2(e)

  Existing Indebtedness

Schedule 7.2(j)

  Additional Indebtedness

Schedule 7.3

  Liens

Schedule 7.3(e)

  Existing Liens

 

EXHIBITS

 

Exhibit A-1

  Form of Guarantee and Collateral Agreement

Exhibit A-2

  Form of DDi Corp. Guarantee and Collateral Agreement

Exhibit B

  Form of Compliance Certificate

Exhibit C

  Form of Closing Certificate

Exhibit D

  Form of Assignment and Acceptance

Exhibit E

  Form of Legal Opinion of Kirkland & Ellis LLP

Exhibit F-1

  Form of Term Note

Exhibit F-2

  Form of Tranche A Revolving Note

Exhibit F-3

  Form of Alternative Term Note

Exhibit F-4

  Form of Alternative Tranche A Revolving Note

Exhibit G

  Form of Mortgage

Exhibit H

  Form of Exemption Certificate

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December12, 2003,
among DDI CAPITAL CORP. (the “Company”), DYNAMIC DETAILS, INCORPORATED
(“Details” or the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK AUSTRIA CREDITANSTALT CORP FINANCE, as documentation agent (in
such capacity, the “Documentation Agent”) and JPMORGAN CHASE BANK, as
administrative agent.

 

RECITALS

 

WHEREAS, the Borrower, the Company, the Lenders hereto and the Administrative
Agent are parties to a Credit Agreement dated as of July 23, 1998 and as amended
and restated as of August 28, 1998, and as amended by the First Amendment, dated
as of March 10, 1999, the Second Amendment, dated as of March 22, 2000, the
Third Amendment, dated as of October 10, 2000, the Fourth Amendment, dated as of
February 13, 2001, the Fifth Amendment, dated as of December 31, 2001, the Sixth
Amendment, dated as of June 28, 2002, the Seventh Amendment, dated as of June
27, 2003, and the Eight Amendment, dated as of August 1, 2003 (as amended,
supplemented or otherwise modified through the date hereof, the “Original Credit
Agreement”);

 

WHEREAS, pursuant to the Original Credit Agreement, JPMorgan Chase Bank and
Details entered into an ISDA Master Agreement dated as of April 14, 2000 (the
“Original Swap Agreement”), which Original Swap Agreement was terminated as of
April 25, 2003, resulting in a termination payment due and owing by Details
thereunder of $5,770,000 (the “Swap Termination Payment”);

 

WHEREAS, on the Original Closing Date (as defined herein), certain Lenders
committed to provide (i) term loans in an aggregate principal amount of
$105,000,000 (the “Original Tranche A Term Loans”), (ii) term loans in an
aggregate principal amount of $150,000,000 (the “Original Tranche B Term Loans”)
and (iii) revolving credit loans (the “Original Revolving Credit Loans” and,
collectively with the Original Tranche A Term Loans and the Original Tranche B
Term Loans, the “Original Loans”) and letters of credit in an aggregate amount
of up to $50,000,000 (such letters of credit and the Original Revolving Credit
Loans, collectively, the “Original Revolving Extensions of Credit”);

 

WHEREAS, as of the date hereof, the sum of the aggregate principal amount of the
Original Loans, the outstanding and unfunded Existing Facility Letters of Credit
(as defined below) and the Swap Termination Payment outstanding under the
Original Credit Agreement is equal to $72,892,916.17 (the “Original
Indebtedness”);

 

WHEREAS, on August 20, 2003, the Company and DDi Corp. (collectively, the
“Debtors”) filed voluntary petitions for relief (the “Cases”) under Chapter 11
of the Bankruptcy Code (as defined herein) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”);

 

WHEREAS, the Debtors, the Lenders and the Administrative Agent entered into the
Restructuring Support Agreement (as defined herein) with the Debtors, the
Borrower, DDi Intermediate Holdco and their respective subsidiaries and
affiliates, pursuant to which the parties



--------------------------------------------------------------------------------

agreed, among other things, upon certain terms and conditions to restructure and
exchange the Original Indebtedness and to support the Plan of Reorganization (as
defined herein) of the Debtors;

 

WHEREAS, pursuant to the terms and conditions of the Restructuring Support
Agreement, the parties agreed that DDi Corp. and DDi Intermediate Holdco would
become guarantors of the obligations of the Borrower hereunder pursuant to the
DDi Corp. Guarantee and Collateral Agreement (as defined herein) and the
Guarantee and Collateral Agreement (as defined herein), respectively, and would
secure such guarantees with a pledge of their respective assets as described
more fully and on the terms set forth in such Agreements;

 

WHEREAS, the Borrower wishes to restructure and exchange the Original
Indebtedness on the Restatement Effective Date pursuant to this Agreement into
Tranche A Loans (as defined herein) and Tranche B Term Loans (as defined herein)
and Existing Letters of Credit and to implement the other terms and conditions
of the Restructuring Support Agreement (the “Restructuring”).

 

NOW, THEREFORE, to accomplish the Restructuring and the transactions
contemplated thereby, the Borrower has requested that the Original Credit
Agreement be amended and restated to read in its entirety as provided herein.
Accordingly, effective on the Restatement Effective Date, the Original Credit
Agreement shall be amended and restated to read in its entirety as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Base CD Rate in effect on such day plus 1% and (c) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors); “Base CD Rate” shall mean the sum of (a) the product of (i)
the Three-Month Secondary CD Rate and (ii) a fraction, the numerator of which is
one and the denominator of which is one minus the CD Reserve Percentage and (b)
the CD Assessment Rate; and “Three-Month Secondary CD Rate” shall mean, for any
day, the secondary market rate for three-month certificates of deposit reported
as being in effect on such day (or, if such day shall not be a Business Day, the
next preceding Business Day) by the Board through the public information
telephone line of the Federal Reserve Bank of New York (which rate will, under
the current practices of the Board, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day), or, if such rate shall
not be so reported on such day or such next preceding Business Day, the average
of the secondary market quotations for three-month certificates of deposit of
major money center banks in New York City received at approximately 10:00 A.M.,
New York City time, on such day (or, if such day shall not be a Business Day, on

 

2



--------------------------------------------------------------------------------

the next preceding Business Day) by the Administrative Agent from three New York
City negotiable certificate of deposit dealers of recognized standing selected
by it; and “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. Any change in the ABR due to a change in the Prime Rate, the
Three-Month Secondary CD Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds Effective
Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Administrative Agent’s Advisors”: the collective reference to Simpson Thacher &
Bartlett LLP and FTI Consulting or any successor of FTI Consulting.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
Notwithstanding the foregoing, none of the Lenders or any of their respective
affiliates shall be deemed to be Affiliates of the Company or its Subsidiaries.

 

“Agreement”: this Second Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Alternative Note”: as defined in Section 10.6(f)(ii).

 

“Alternative Noteholder”: as defined in Section 10.6(f)(ii).

 

“Applicable Margin”: for the Tranche A Revolving Credit Loans, the Tranche A
Term Loans and the Tranche B Term Loans, the rate per annum set forth under the
relevant column heading below:

 

3



--------------------------------------------------------------------------------

ABR Loans

--------------------------------------------------------------------------------

 

Eurodollar Loans

--------------------------------------------------------------------------------

3.50%

 

4.50%

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Tranche A Letter of
Credit.

 

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d)
or (e) of Section 7.5) which yields gross proceeds to the Company or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $100,000.

 

“Assignee”: as defined in Section 10.6(c).

 

“Assignor”: as defined in Section 10.6(c).

 

“Available Tranche A Revolving Credit Commitment”: as to any Tranche A Revolving
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Tranche A Revolving Credit Commitment over (b) such Lender’s Tranche A Revolving
Extensions of Credit.

 

“Bankruptcy Code”: Title 11, United States Code, as amended from time to time.

 

“Bankruptcy Court”: as defined in the recitals hereto.

 

“Base CapEx Amount”: as defined in Section 7.7.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17.

 

“Business Day”: (i) for all purposes other than as covered by cause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations

 

4



--------------------------------------------------------------------------------

in connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided,
however, that Capital Expenditures shall not include expenditures to the extent
financed with Reinvestment Deferred Amounts.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which are required to be classified
and accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cases”: as defined in the recitals hereto.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services or P-2 by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (d) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, rated at least A-2 by
Standard & Poor’s Ratings Services or P-2 by Moody’s Investors Service, Inc.;
and (e) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (a) through (d)
above.

 

“CD Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well

 

5



--------------------------------------------------------------------------------

capitalized and within supervisory subgroup “B” (or a comparable successor
assessment risk classification) within the meaning of 12 C.F.R. § 327.4 (or any
successor provision) to the FDIC (or any successor) for the FDIC’s (or such
successor’s) insuring time deposits at offices of such institution in the United
States.

 

“CD Reserve Percentage”: for any day as applied to any ABR Loan, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board, for determining the maximum reserve requirement for a Depositary
Institution (as defined in Regulation D of the Board as in effect from time to
time) in respect of new non-personal time deposits in Dollars having a maturity
of 30 days or more.

 

“Change of Control”: the occurrence of one or more of the following events: (i)
any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as in effect on the Restatement Effective Date)
is or becomes the beneficial owner, directly or indirectly, of more than 50% of
the total voting power of the voting stock of DDi Corp. (for the purposes of
this clause, such Person shall be deemed to beneficially own any voting stock of
a Person held by any other Person (the “parent entity”), if such Person is the
beneficial owner, directly or indirectly, of more than 50% of the voting power
of the voting stock of such parent entity) or such Person or group has the
power, directly or indirectly, to elect a majority of the members of the board
of directors of DDi Corp., (ii) the sale of all or substantially all the assets
of DDi Corp. to another Person, or, the merger or consolidation of DDi Corp.
with or into another Person or the merger of another Person with or into DDi
Corp., or if the securities of DDi Corp. that are outstanding immediately prior
to such transaction and which represent 100% of the aggregate voting power of
the voting stock of DDi Corp. are changed into or exchanged for cash,
securities, or property, unless pursuant to such transaction such securities are
changed into or exchanged for, in addition to any other consideration,
securities of the surviving Person or transferee that represent, immediately
after such transaction, a majority of the aggregate voting power of the voting
stock of the surviving Person or transferee, or (iii) DDi Corp. is dissolved or
liquidated.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Tranche A Loan Commitment and the
Tranche B Term Loan Commitment of such Lender.

 

“Commitment Fee Rate”: 3/4 of 1% per annum.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Details within the meaning of Section 4001 of ERISA or
is part of a group that includes Details and that is treated as a single
employer under Section 414 of the Code.

 

“Company”: as defined in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Company Indenture”: the Indenture, dated as of December 12, 2003, entered into
by the Company in connection with the Senior Accreting Notes, together with all
instruments and other agreements entered into by the Company or any of its
Subsidiaries in connection therewith, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.9.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confirmation Order”: the order entered by the Bankruptcy Court on December 2,
2003, confirming the Plan of Reorganization in accordance with the provisions of
Chapter 11 of the Bankruptcy Code.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, (a) without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (i) total
income tax expense, (ii) total interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (iii)
depreciation and amortization expense, (iv) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (v) any
extraordinary or non-operational, restructuring or reorganizational non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), (vi)
charges for the write-off of any step-up in basis in inventory required in a
transaction which is accounted for under the purchase method of accounting, and
(vii) any other non-cash charges, minus (b) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of (i)
interest income, (ii) any extraordinary or non-operational, restructuring or
reorganizational income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) any other non-cash income (other than non-cash income resulting
from Details’ accrual method of accounting in accordance with past practice) and
(iv) any cash payments made during such period with respect to items that were
added back in a prior period pursuant to clauses (v) and (vii) above.

 

“Consolidated Fixed Charge Coverage Ratio”: as at any date of determination, the
ratio of (a) the total of (i) Consolidated EBITDA for the immediately preceding
twelve months less (ii) the aggregate amount actually paid by Details and its
Subsidiaries in cash during the immediately preceding twelve months on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures and any Capital Expenditures financed with
Reinvestment Deferred Amounts) less (iii) any provision for cash income taxes
made by Details and its Subsidiaries on a consolidated basis in respect of such
period to (b) Consolidated Fixed Charges for the immediately preceding twelve
months.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) scheduled payments
made during such period on account of principal of Indebtedness of Details or
any of its Subsidiaries (including the Term Loans).

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, all cash interest expense
(including that attributable to Capital Lease Obligations), but net of interest
income, of the Company and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Company and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP), excluding any paid-in-kind interest or Success Fees
required to be paid in cash under the Company Indenture or hereunder.

 

“Consolidated Leverage Ratio”: as at any date of determination, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated EBITDA for the
immediately preceding twelve months, provided that for any determination made on
March 31, 2004, June 30, 2004 and September 30, 2004, the ratio shall be (a)
Consolidated Total Debt on such date to (b) cumulative Consolidated EBITDA for a
twelve month period based on annualizing the period from January 1, 2004 to such
date.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Details and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded therefrom (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Details or is merged into or consolidated with Details or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of Details) in which Details or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Details or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of Details to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Revenue”: the consolidated revenue of the Borrower and its
Subsidiaries as it appears on Details’ financial statements, in accordance with
GAAP.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Details and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“DDi Canada”: DDi Canada Acquisition Co., an Ontario company.

 

“DDi Corp.”: DDi Corp., a Delaware corporation.

 

“DDi Corp. Cash Account”: shall mean the deposit account held by JPMorgan Chase
Bank, solely in its capacity as the bank administering the deposit account,
established pursuant to Section 5.8 of the DDi Corp. Guarantee and Collateral
Agreement, with account number 304-159735, in which the Administrative Agent has
a perfected first priority security interest on terms and conditions
satisfactory to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“DDi Corp. Cash Account Agreement”: shall mean the DDi Corp. Amended and
Restated Deposit Account Control Agreement with respect to the DDi Corp. Cash
Account dated as of August 1, 2003, as amended and restated as of December 12,
2003, by and among (i) DDi Corp., (ii) DDi Capital Corp., (iii) JPMorgan Chase
Bank and (iv) the Administrative Agent.

 

“DDi Corp. Guarantee and Collateral Agreement”: that certain Guarantee and
Collateral Agreement, dated as of December 12, 2003 by DDi Corp. in favor of the
Administrative Agent, substantially in the form of Exhibit A-2, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“DDi Corp. Preferred Stock”: the preferred stock issued in accordance with the
DDi Corp. Preferred Stock Certificate of Designation.

 

“DDi Corp. Preferred Stock Certificate of Designation”: that certain Certificate
of Designation of Series A Preferred Stock of DDi Corp. duly adopted by the
Board of Directors of DDi Corp. on December 11, 2003.

 

“DDi Europe”: collectively, DDi Europe Limited, a United Kingdom corporation,
and its Subsidiaries.

 

“DDi Intermediate Holdco”: DDi Intermediate Holdings Corp., a California
corporation.

 

“DDi Reorganization”: the reorganization transactions relating to the Debtors
implemented by the Plan of Reorganization.

 

“DDICS”: Dynamic Details Incorporated, Colorado Springs, a Colorado corporation.

 

“DDISV”: Dynamic Details, Incorporated, Silicon Valley, a California
corporation.

 

“Debtors”: as defined in the recitals hereto.

 

“Default”: any of the events specified in Section 8, which with the giving of
notice, the lapse of time, or both, would constitute an Event of Default.

 

“Details”: as defined in the preamble hereto.

 

“Disclosure Statement”: that certain Disclosure Statement, dated as of August
30, 2003, as amended, approved by the Bankruptcy Court in connection with the
Plan of Reorganization.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agent”: as defined in the preamble hereto.

 

9



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of Details organized under the laws of any
jurisdiction within the United States of America.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Escrow Agreement”: that certain Secured Lender Warrant Escrow Agreement by and
among DDi Corp., the Administrative Agent and Mellon, as escrow agent, dated as
of December 12, 2003, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent to be the offered rate for deposits in Dollars with a term
comparable to such Interest Period that appears on the applicable Telerate Page
at approximately 10:00 A.M., New York City time, two Business Days prior to the
beginning of such Interest Period; provided, however, that if at any time for
any reason such offered rate does not appear on the applicable Telerate Page,
“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum equal to the rate at
which the Administrative Agent is offered Dollar deposits at or about 10:00
A.M., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where the eurodollar and
foreign currency and exchange operations in respect of its Eurodollar Loans are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein and in an amount comparable to the amount
of its Eurodollar Loans to be outstanding during such Interest Period.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00—Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash”: as of any Excess Cash Application Date, the amount of cash and
cash equivalents of Details and its Subsidiaries in excess of $15,000,000 as of
the December 31 of any fiscal year immediately preceding such Excess Cash
Application Date, less an amount equal to any interest on the Senior Accreting
Notes due only on the next succeeding quarterly Interest Payment Date (as
defined in the Company Indenture) if, as of such date, such interest is payable
in cash pursuant to the Company Indenture. For purposes of this definition,
Excess Cash shall be calculated after making the following adjustments: (i) such
amount shall include any positive changes in working capital for such fiscal
year end over the working capital from the prior fiscal year end in excess of
$2,500,000 or (ii) any negative changes in working capital for such fiscal year
end over the working capital from the prior fiscal year end shall be subtracted
from such amount. For purposes of calculating “working capital” for this
definition, working capital shall be calculated from the consolidated balance
sheet of Details for any such fiscal year and shall include accounts receivable
plus inventory less accounts payable and current accrued liabilities (other than
restructuring liabilities).

 

“Excess Cash Application Date”: as defined in Section 2.9(d).

 

“Excluded Foreign Subsidiaries”: DDi Europe and any other Foreign Subsidiary the
pledge of all of whose Capital Stock as Collateral would, in the good faith
judgment of Details, result in adverse tax consequences to Details.

 

“Existing Facility Letters of Credit”: as defined in Section 3.9.

 

“Facility”: each of (a) the Tranche A Term Loan Commitments and the Tranche A
Term Loans made thereunder (the “Tranche A Term Loan Facility”), (b) the Tranche
B Term Loan Commitments and the Tranche B Term Loans made thereunder (the
“Tranche B Term Loan Facility”) and (c) the Tranche A Revolving Credit
Commitments and the extensions of credit made thereunder (the “Tranche A
Revolving Credit Facility”).

 

“Fee Letter”: that certain letter dated as of December 12, 2003 between the
Administrative Agent and the Borrower.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of Details that is not a Domestic
Subsidiary.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board and the rules and regulations of the Securities and Exchange
Commission, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, which are
applicable to the circumstances of Details as of the date of determination,
except that for purposes of Section 7.1, GAAP shall be determined on the basis
of such principles in effect on the date hereof and consistent with those used
in the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1(b). In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Details and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Details, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission (or successors thereto or agencies with
similar functions).

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government
(including, without limitation, the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”: that certain Amended and Restated
Guarantee and Collateral Agreement, dated as of December 12, 2003, by and among
the Company, DDi Intermediate Holdco, the Borrower, and each Subsidiary
Guarantor, substantially in the form of Exhibit A-1, as the same may be amended,
supplemented or otherwise modified from time to time, which amends and restates
the Original Guarantee and Collateral Agreement in its entirety.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or

 

12



--------------------------------------------------------------------------------

indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by Details in good faith.

 

“Guarantors”: the collective reference to DDi Corp., DDi Intermediate Holdco,
the Company, the Subsidiary Guarantors and Details, each in its capacity as a
guarantor of the obligations of Details hereunder.

 

“Houlihan Note”: that certain promissory note in the principal amount of
$500,000 payable by DDi Corp. to Houlihan Lokey Howard & Zukin Capital
(“Houlihan Lokey”) or its assigns in exchange for services rendered by Houlihan
Lokey pursuant to the Engagement Agreement, dated as of September 24, 2002 (as
amended) among Houlihan Lokey, DDi Corp. and certain of its Subsidiaries.

 

“Incur”: as defined in Section 7.2.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables (including insurance premium financing arrangements on customary terms)
incurred in the ordinary course of such Person’s business which are current
liabilities), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under bankers’ acceptance, letter of credit or similar facilities,
(g) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock (other than
common stock) of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such

 

13



--------------------------------------------------------------------------------

obligation; and (j) for the purposes of Section 8(e) only, the net exposure of
such Person in respect of Swap Agreements.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, (i) until March 30, 2004 the
last day of each month to occur while such Loan is outstanding and (ii)
thereafter, the last day of each quarter to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Tranche A Revolving Credit Loan that is
an ABR Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the relevant Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the relevant Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(b) any Interest Period that would otherwise extend beyond the date final
payment is due on the Tranche A Term Loans or the Tranche B Term Loans, as the
case may be, shall end on such due date;

 

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

 

14



--------------------------------------------------------------------------------

(d) the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Issuing Lender”: JPMorgan Chase Bank or any of its Affiliates, in its capacity
as issuer of any Tranche A Letter of Credit.

 

“JPM Controlled Account”: shall mean the account held by JPMorgan Chase Bank,
solely in its capacity as the bank administering the deposit account, with
account number 304-159514, in which the Administrative Agent has a perfected
first priority security interest on terms and conditions satisfactory to the
Administrative Agent.

 

“JPM Controlled Account Control Agreement”: shall mean the Dynamic Details
Amended and Restated Deposit Account Control Agreement with respect to the JPM
Controlled Account, dated as of August 1, 2003, as amended and restated as of
December 12, 2003, by and among (i) Details, (ii) JPMorgan Chase Bank and (iii)
the Administrative Agent.

 

“JPM Qualified Cash Account”: shall mean the account held by JPMorgan Chase
Bank, solely in its capacity as the bank administering the deposit account, with
account number 323-247490, in which the Administrative Agent has a perfected
first priority security interest on terms and conditions satisfactory to the
Administrative Agent.

 

“JPM Qualified Cash Control Agreement”: shall mean the Second Amended and
Restated Deposit Account Control Agreement with respect to the JPM Qualified
Cash Account dated as of June 28, 2002, as amended and restated as of July 31,
2003, and as further amended and restated as of December 12, 2003 by and among
(i) Details, (ii) JPMorgan Chase Bank and (iii) the Administrative Agent.

 

“Lender Registration Rights Agreement”: that certain Registration Rights
Agreement dated as of December 12, 2003, among DDi Corp. and the Lenders who
hold Registrable Securities (as defined therein), as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Lender Warrant Agreement”: that certain Secured Lender Warrant Agreement, dated
as of December 12, 2003 among DDi Corp., Mellon, as warrant agent, the
Administrative Agent and the Lenders, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Lender Warrants”: the Warrants as defined in and issued to the Lenders pursuant
to the Lender Warrant Agreement.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan outstanding pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

“Loan Default Rate”: as defined in Section 8.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Lender
Warrant Agreement, the Escrow Agreement and the Lender Registration Rights
Agreement and any ancillary documents thereto.

 

“Loan Parties”: DDi Corp., DDi Intermediate Holdco, the Company, the Borrower,
and each other Subsidiary of Details that is a party to a Loan Document.

 

“Management Equity Incentive Plan”: that certain DDi Corp. 2003 Management
Equity Incentive Plan.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Tranche A Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Tranche A Revolving Credit Facility, prior
to any termination of the Tranche A Revolving Credit Commitments, the holders of
more than 50% of the Total Tranche A Revolving Credit Commitments).

 

“Majority Tranche A Revolving Credit Lenders”: the Majority Facility Lenders in
respect of the Tranche A Revolving Credit Facility.

 

“Material Adverse Effect”: a material adverse effect on (a) the DDi
Reorganization and the Restructuring, (b) the business, operations, assets,
prospects or condition (financial or otherwise) of Details and its Subsidiaries
taken as a whole or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 

“Material Environmental Amount”: an amount payable by Details and/or its
Subsidiaries in excess of $1,500,000 for remedial costs, compliance costs,
compensatory damages, punitive damages, fines, penalties or any combination
thereof.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Mellon”: Mellon Investor Services LLC.

 

“Minimum Liquidity”: as defined in Section 7.1(e)

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit G (with such changes thereto as
shall be advisable under the

 

16



--------------------------------------------------------------------------------

law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of seller’s, in the case of any Asset Sale, or the party who incurs the
applicable loss, in the case of any Recovery Event, reasonable attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary and reasonable
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of reasonable
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-Solicitation Agreement”: that certain Non-Solicitation Agreement dated
December 12, 2003, between Bruce McMaster and the Borrower.

 

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Lender (or, in the case of Specified Swap Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Tranche A Letters
of Credit, any Specified Swap Agreement entered into with any Lender or any
affiliate of any Lender or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees (including the Success Fee), indemnities, costs,
expenses (including, without limitation, all fees, charges

 

17



--------------------------------------------------------------------------------

and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Original Closing Date”: July 23, 1998.

 

“Original Guarantee and Collateral Agreement”: that certain Guarantee and
Collateral Agreement, dated as of July 23, 1998, among DDi Intermediate Holdco.,
the Company, the Borrower and certain of their Subsidiaries in favor of the
Administrative Agent.

 

“Original Indebtedness”: as defined in the recitals hereto.

 

“Original Loans”: as defined in the recitals hereto.

 

“Original Revolving Credit Loans”: as defined in the recitals hereto.

 

“Original Revolving Extensions of Credit”: as defined in the recitals hereto.

 

“Original Swap Agreement”: as defined in the recitals hereto.

 

“Original Tranche A Term Loans”: as defined in the recitals hereto.

 

“Original Tranche B Term Loans”: as defined in the recitals hereto.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Other Registration Rights Agreements”: the collective reference to (i) the
Registration Rights Agreement (New DDi Europe Preferred Stock), dated December
12, 2003, made by DDi Europe for the benefit of the holders of Registrable
Securities (as defined therein), (ii) the Registration Rights Agreement (New
Common Stock), dated December 12, 2003, made by DDi Corp. for the benefit of the
holders of Registrable Securities (as defined therein), and (iii) the
Registration Rights Agreement (Senior Discount Warrants), dated December 12,
2003, made by DDi Corp. for the benefit of the holders of Registrable Securities
(as defined therein) in each case, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Other Warrant Agreement”: that certain Senior Discount Warrant Agreement, dated
December 12, 2003, between DDi Corp. and Mellon, as warrant agent, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Participant”: as defined in Section 10.6(b).

 

“Participating Share”: with respect to any Tranche A Lender the amount equal to
(x) (i) the aggregate Commitments outstanding on the Scheduled Tranche A
Revolving Termination Date or on the SED Date, as applicable, multiplied by such
Tranche A Revolving Lender’s Tranche A Commitments outstanding on the
Restatement Effective Date less (ii) the aggregate Commitments outstanding on
the Restatement Effective Date multiplied by such

 

18



--------------------------------------------------------------------------------

Tranche A Revolving Lender’s Tranche A Commitments outstanding on the Scheduled
Tranche A Revolving Termination Date to on the SED Date, as applicable, divided
by (y) the sum of Commitments outstanding on the Restatement Effective Date.

 

“Participation Interest”: as defined in Section 10.8(a).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Details or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization”: the Modified First Amended Plan of Reorganization for
DDi Corp. and the Company, dated as of August 30, 2003, filed with the
Bankruptcy Court and confirmed by the Confirmation Order with respect to the
Cases filed by DDi Corp. and the Company with such amendments as may be approved
pursuant to the Restructuring Support Agreement.

 

“Preferred Stock”: any Capital Stock entitled by its terms to a preference (a)
as to dividends or (b) upon a distribution of assets.

 

“Pre-Restructuring Loan Documents”: the Original Credit Agreement, the Original
Guarantee and Collateral Agreement and all collateral and ancillary
documentation executed in connection therewith, including, without limitation,
the terminated interest rate exchange agreement and transactions thereunder
entered into by Details.

 

“Projections”: as defined in Section 6.2(c).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation.

 

“Qualified Account”: a deposit account of the Borrower and its Subsidiaries in
which the Administrative Agent has a perfected first priority security interest,
in each case on terms and conditions satisfactory to the Administrative Agent.

 

“Real Properties”: as defined in Section 4.17.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Company or any of its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Reference Period”: with respect to any date, means the period of four
consecutive fiscal quarters of Details immediately preceding such date or, if
such date is the last day of a fiscal quarter, ending on such date.

 

“Register”: as defined in Section 10.6(d).

 

“Registration Rights Agreements”: the collective reference to the Lender
Registrations Rights Agreement and the Other Registration Rights Agreements.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the relevant Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Tranche A
Letters of Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection therewith which are not applied to prepay the Term Loans or reduce
the Tranche A Revolving Credit Commitments pursuant to Section 2.9(c) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
Details has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that Details
(directly or indirectly through a Subsidiary) intends and expects to use all or
a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event
to acquire assets useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or then
committed to be expended prior to the relevant Reinvestment Prepayment Date to
acquire assets useful in Details’ business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months (or, in the case of any
reinvestment to be made by Details or any of its Subsidiaries from the proceeds
of any property or casualty insurance claim, twelve months) after such
Reinvestment Event and (b) the date on which Details shall have determined not
to, or shall have otherwise ceased to, acquire assets useful in Details’
business with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Agreements”: the collective reference to all documents relating to the
implementation of the Plan of Reorganization and the DDi Reorganization,
including, without

limitation, the Registration Rights Agreements, the Warrant Agreements, the
Escrow Agreement, and the Non-Solicitation Agreement.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

20



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

 

“Required Lenders”: the holders of more than 50% of the sum of (i) the aggregate
unpaid principal amount of the Term Loans and (ii) the Total Tranche A Revolving
Credit Commitments or, if the Tranche A Revolving Credit Commitments have been
terminated, the Total Tranche A Revolving Extensions of Credit.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of Details, but in any event, with respect to financial matters, the
chief financial officer of Details.

 

“Restatement Effective Date”: the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied, which date shall be no later
than January 30, 2004.

 

“Restructuring”: as defined in the recitals hereto.

 

“Restructuring Support Agreement”: that certain Restructuring Support Agreement
dated as of August 1, 2003, by and among (i) DDi Corp., DDi Intermediate Holdco,
the Company, the Borrower and their respective Subsidiaries and affiliates, (ii)
the Administrative Agent and (iii) the Lenders.

 

“Sale-Leaseback Transaction”: as defined in Section 7.11.

 

“Scheduled Tranche A Revolving Termination Date”: June 30, 2005.

 

“Second Original Closing Date”: the Business Day immediately following the
Original Closing Date.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
the rules and regulations.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the DDi Corp. Guarantee and Collateral Agreement, the Mortgages, the
DDi Corp. Cash Account Agreement, the JPM Controlled Account Agreement, the JPM
Qualified Cash Control Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“SED Date”: the date of the occurrence of a Significant Event of Default;

 

21



--------------------------------------------------------------------------------

“Senior Accreting Notes”: the senior unsecured accreting notes of the Company
issued pursuant to the Company Indenture.

 

“Significant Event of Default”: shall mean the reference to the Events of
Default set forth in Sections 8(a) and 8(f).

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”: a “Change of Control” (or analogous concept) as
defined in the Company Indenture to the extent there is Indebtedness outstanding
thereunder and such definition (or concept) remains applicable thereto at the
date of determination.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof in respect of interest rates.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Details and unless otherwise specified, DDISV shall be
treated as a Subsidiary of Details.

 

“Subsidiary Guarantor”: each Subsidiary of Details other than any Excluded
Foreign Subsidiary.

 

“Success Fee”: a fee of 4.625% per annum payable as described in Section
2.12(e).

 

22



--------------------------------------------------------------------------------

“Swap Agreement”: means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Payment”: as defined in the recitals hereto.

 

“Telerate Page”: means the display designated as Page 3750 on the Dow Jones
Markets System (or such other page as may replace such page on such service for
the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market).

 

“Term Loan Lenders”: the collective reference to the Tranche A Term Loan Lenders
(on and after the Scheduled Tranche A Revolving Termination Date) and the
Tranche B Term Loan Lenders.

 

“Term Loans”: the collective reference to the Tranche A Term Loans (on and after
the Scheduled Tranche A Revolving Termination Date) and the Tranche B Term
Loans.

 

“Total Tranche A Revolving Credit Commitments”: at any time, the aggregate
amount of the Tranche A Revolving Credit Commitments at such time.

 

“Total Tranche A Revolving Extensions of Credit”: at any time, the aggregate
amount of the Tranche A Revolving Extensions of Credit of the Tranche A
Revolving Credit Lenders at such time.

 

“Tranche A Lender”: a lender who is either a Tranche A Term Loan Lender or a
Tranche A Revolving Lender.

 

“Tranche A Letters of Credit”: as defined in Section 3.1(a).

 

“Tranche A L/C Commitment”: $5,000,000.

 

“Tranche A L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Tranche A Revolving Credit Commitment
Period.

 

“Tranche A L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Tranche A
Letters of Credit and (b) the aggregate amount of drawings under Tranche A
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.

 

“Tranche A L/C Participants”: the collective reference to all the Tranche A
Revolving Credit Lenders other than the Issuing Lender.

 

23



--------------------------------------------------------------------------------

“Tranche A Loan Commitment”: at any time prior to the Scheduled Tranche A
Revolving Termination Date, the Tranche A Revolving Credit Commitment, and, at
any time on and after the Scheduled Tranche A Revolving Termination Date, the
Tranche A Term Loan Commitment.

 

“Tranche A Loans”: at any time prior to the Scheduled Tranche A Revolving
Termination Date, the Tranche A Revolving Credit Loans, and, at any time on and
after the Scheduled Tranche A Revolving Termination Date, the Tranche A Term
Loans.

 

“Tranche A Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Tranche A Revolving Credit Loans and Tranche A
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Tranche A Revolving Credit Commitment”
opposite such Lender’s name on Schedule 2.3(c), as the same may be changed from
time to time pursuant to the terms hereof.

 

“Tranche A Revolving Credit Commitment Period”: the period from and including
the Restatement Effective Date to and including the Scheduled Tranche A
Revolving Termination Date or such earlier date on which the Tranche A Revolving
Credit Commitments shall terminate as provided herein.

 

“Tranche A Revolving Credit Loans”: as defined in Section 2.3.

 

“Tranche A Revolving Extensions of Credit”: as to any Tranche A Revolving Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount of
all Tranche A Revolving Credit Loans made by such Lender then outstanding and
(b) such Lender’s Tranche A Revolving Percentage of the Tranche A L/C
Obligations then outstanding.

 

“Tranche A Revolving Lender”: each Lender which has a Tranche A Revolving Credit
Commitment or which has made Tranche A Revolving Credit Loans.

 

“Tranche A Revolving Percentage”: as to any Tranche A Revolving Lender at any
time, the percentage which such Lender’s Tranche A Revolving Credit Commitment
then constitutes of the Tranche A Total Revolving Credit Commitments (or, at any
time after the Tranche A Revolving Credit Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Tranche A Revolving Credit Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Revolving Credit Loans then outstanding).

 

“Tranche A Term Loan”: as defined in Section 2.1(c).

 

“Tranche A Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Tranche A Term Loans to the Borrower hereunder in an
aggregate principal amount not to exceed the outstanding principal amount of
such Lender’s Tranche A Revolving Credit Loan on the Scheduled Tranche A
Revolving Termination Date.

 

“Tranche A Term Loan Lender”: each Lender which has a Tranche A Term Loan
Commitment or which has made Tranche A Term Loans.

 

24



--------------------------------------------------------------------------------

“Tranche A Term Loan Maturity Date”: April 15, 2008.

 

“Tranche A Term Loan Percentage”: as to Tranche A Term Loan Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche A
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding.

 

“Tranche B Term Loans”: the collective reference to the Tranche B-1 Term Loans
and the Tranche B-2 Term Loans.

 

“Tranche B Term Loan Commitment”: the collective reference to the Tranche B-1
Term Loan Commitment and the Tranche B-2 Term Loan Commitment.

 

“Tranche B Term Loan Lender”: the collective reference to the Tranche B-1 Term
Loan Lenders and the Tranche B-2 Term Loan Lenders.

 

“Tranche B Term Loan Maturity Date”: April 15, 2008.

 

“Tranche B Term Loan Percentage”: as to any Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Tranche B Term Loans then
outstanding constitutes of the aggregate principal amount of the Tranche B Term
Loans then outstanding.

 

“Tranche B-1 Term Loans”: as defined in Section 2.1 (b).

 

“Tranche B-1 Term Loan Commitment”: as to a Tranche B-1 Term Loan Lender, the
obligation of such Lender, if any, to make Tranche B-1 Term Loans to the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth under the heading “Tranche B-1 Term Loan Commitment” opposite such
Lender’s name on Schedule 1.1A.

 

“Tranche B-1 Term Loan Lender”: each Lender which has a Tranche B-1 Term Loan
Commitment or which has made Tranche B-2 Term Loans.

 

“Tranche B-2 Term Loans”: as defined in Section 2.1 (b).

 

“Tranche B-2 Term Loan Commitment”: as to a Tranche B-2 Term Loan Lender, the
obligation of such Lender, if any, to make Tranche B-2 Term Loans to the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth under the heading “Tranche B-2 Term Loan Commitment” opposite such
Lender’s name on Schedule 1.1A.

 

“Tranche B-2 Term Loan Lender”: each Lender which has a Tranche B-2 Term Loan
Commitment or which has made Tranche B-2 Term Loans.

 

“Transferee”: as defined in Section 10.16.

 

“True-Up Amount”: an amount equal to (x)(i) the sum of the Tranche A Loan
Commitments and Tranche B Term Loan Commitments outstanding on the Scheduled
Tranche A Revolving Termination Date or on the SED Date, as applicable,
multiplied by the Tranche A Loan Commitments outstanding on the Restatement
Effective Date less (ii) the sum of the

 

25



--------------------------------------------------------------------------------

Tranche A Loan Commitments and Tranche B Term Loan Commitments outstanding on
the Restatement Effective Date multiplied by the Tranche A Loan Commitments
outstanding on the Scheduled Tranche A Revolving Termination Date, or on the SED
Date, as applicable, divided by (y) the sum of the Tranche A Loan Commitments
and Tranche B Term Loan Commitments outstanding on the Restatement Effective
Date.

 

“True-Up Trigger”: if the following occurs: (i) the ratio of (x) the Tranche A
Loan Commitments outstanding on the Scheduled Tranche A Revolving Termination
Date or on the SED Date, as applicable, to (y) the aggregate Tranche A Loan
Commitments and Tranche B Loan Commitments outstanding on the Scheduled Tranche
A Revolving Termination Date or on the SED Date, as applicable, is less than
(ii) the ratio of (x) Tranche A Loan Commitments outstanding on the Restatement
Effective Date to (y) the aggregate Tranche A Loan Commitments and Tranche B
Loan Commitments outstanding on the Restatement Effective Date.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“U.S. Taxes”: as defined in Section 10.6(f)(ii).

 

“Warrant Agreements”: the collective reference to the Lender Warrant Agreement
and the Other Warrant Agreements.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Details.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents.

 

(b) As used herein and in the other Loan Documents, accounting terms relating to
the Company and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

26



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period Details or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the Property which is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period; (ii) if during such
Reference Period Details or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period; and (iii) if during such Reference
Period any Person that subsequently became a Subsidiary or was merged with or
into Details or any Subsidiary since the beginning of such Reference Period
shall have entered into any disposition or acquisition transaction that would
have required an adjustment pursuant to clause (i) or (ii) above if made by
Details or a Subsidiary during such Reference Period, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the first day of such Reference Period. As
used in this paragraph, “Material Acquisition” means any acquisition of Property
or series of related acquisitions of Property (including by way of merger) which
(a) constitutes assets comprising all or substantially all of a facility or an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by
Details and its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash consideration consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash consideration) in
excess of $2,000,000; and “Material Disposition” means any Disposition of
Property or series of related Dispositions of Property which yields gross
proceeds to Details or any of its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,000,000.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Loan Commitments; Tranche A Loans. (a) On the Original Closing Date and
on the Second Original Closing Date, certain Lenders made the Original Tranche A
Term Loans in an aggregate principal amount of $105,000,000 and the Original
Tranche B Term Loans in an aggregate principal amount of $150,000,000 and agreed
to provide the Original Revolving Extensions of Credit in an aggregate principal
amount of up to $50,000,000.

 

(b) On the Restatement Effective Date, the Original Loans and the Swap
Termination Payment shall be restructured and exchanged and the following
amounts will be outstanding hereunder: (i) Tranche A Revolving Credit Loans in
the aggregate principal amount of $13,802,000 (as described in Section 2.3),
(ii) term loans in the aggregate principal amount of $43,385,666.97 (the
“Tranche B-1 Term Loans”) and (iii) term loans in the aggregate principal amount
of $14,507,249.53 (the “Tranche B-2 Term Loans”). All Original Loans outstanding
on the Restatement Effective Date as restructured and exchanged pursuant hereto,
shall remain

 

27



--------------------------------------------------------------------------------

outstanding to the Borrower hereunder on the terms set forth herein and, with
respect to any Original Loans made to DDISV, DDISV shall transfer and assign,
and the Borrower shall assume, all obligations and liabilities of DDISV with
respect to such Original Loans effective as of the Restatement Effective Date.

 

(c) Any principal amount of Tranche A Revolving Credit Loans of any Tranche A
Lender outstanding as of the Scheduled Tranche A Revolving Termination Date
shall be automatically converted to term loans to the Borrower (the “Tranche A
Term Loans”) in an aggregate amount not to exceed the amount of the Tranche A
Term Loan Commitment of such Lender.

 

(d) The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the relevant Borrower and notified to the Administrative Agent in
accordance with Section 2.10.

 

2.2 Repayment of Term Loans. (a) (i) The Tranche A Term Loans of each Tranche A
Term Loan Lender shall mature in quarterly installments (other than with respect
to the last installment, which shall be due on April 15, 2008, the Tranche A
Term Loan Maturity Date), commencing on June 30, 2005 (the Scheduled Tranche A
Revolving Termination Date), in an amount equal to such Lender’s Tranche A Term
Loan Percentage of the amount set forth opposite the date on which such
installment is due:

 

Installment

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 30, 2005

   $ 514,403.29

September 30, 2005

   $ 514,403.29

December 31, 2005

   $ 514,403.29

March 31, 2006

   $ 514,403.29

June 30, 2006

   $ 514,403.29

September 30, 2006

   $ 514,403.29

December 31, 2006

   $ 514,403.29

March 31, 2007

   $ 514,403.29

June 30, 2007

   $ 514,403.29

September 30, 2007

   $ 514,403.29

December 31, 2007

   $ 514,403.29

March 31, 2008

   $ 514,403.29

April 15, 2008

   $ 8,827,160.52

 

provided that, if on the Scheduled Tranche A Revolving Termination Date (after
giving effect to the conversion pursuant to Section 2.5) the aggregate principal
amount of Tranche A Term Loans then outstanding is less than the Total Tranche A
Revolving Credit Commitment outstanding on the Restatement Effective Date, then
the installment amount due on April 15, 2008 shall be reduced by an amount equal
to the difference between the Total Tranche A Revolving Credit Commitment
outstanding on the Restatement Effective Date and the Tranche A Term Loans
outstanding on the Scheduled Tranche A Revolving Termination Date.

 

28



--------------------------------------------------------------------------------

(b) Any Tranche A Term Loans outstanding on the Tranche A Term Loan Maturity
Date shall be due and payable on such date.

 

(c) (i) The Tranche B Term Loan of each Tranche B Lender shall mature in
quarterly installments (other than with respect to the last installment, which
shall be due on April 15, 2008, the Tranche B Term Loan Maturity Date),
commencing on March 31, 2004, each of which shall be in an amount equal to such
Lender’s Tranche B Term Loan Percentage of the amount set forth opposite the
date on which such installment is due:

 

Installment

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2004

   $ 25,000.00

June 30, 2004

   $ 25,000.00

September 30, 2004

   $ 25,000.00

December 31, 2004

   $ 25,000.00

March 31, 2005

   $ 25,000.00

June 30, 2005

   $ 1,985,596.71

September 30, 2005

   $ 1,985,596.71

December 31, 2005

   $ 1,985,596.71

March 31, 2006

   $ 1,985,596.71

June 30, 2006

   $ 1,985,596.71

September 30, 2006

   $ 1,985,596.71

December 31, 2006

   $ 1,985,596.71

March 31, 2007

   $ 1,985,596.71

June 30, 2007

   $ 1,985,596.71

September 30, 2007

   $ 1,985,596.71

December 31, 2007

   $ 1,985,596.71

March 31, 2008

   $ 1,985,596.71

April 15, 2008

   $ 33,940,755.65

 

(d) Any Tranche B Term Loans outstanding on the Tranche B Term Loan Maturity
Date shall be due and payable on such date.

 

2.3 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Tranche A Revolving Lender severally agrees to make revolving
credit loans (“Tranche A Revolving Credit Loans”) to the Borrower from time to
time during the Tranche A Revolving Credit Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Tranche A Revolving Percentage of the aggregate amount of the Tranche A L/C
Obligations then outstanding, does not exceed the amount of such Lender’s
Tranche A Revolving Credit Commitment. As of the Restatement Effective Date, (x)
$13,802,000 of Tranche A Revolving Credit Loans will be outstanding and (y)
$1,198,000 of Tranche A L/C Obligations (consisting of undrawn and unexpired
Existing Facility Letters of Credit of like aggregate amount) will be
outstanding under the Tranche A Revolving Credit Facility.

 

(b) During the Tranche A Revolving Credit Commitment Period, the Borrower may
use the Tranche A Revolving Credit Commitments by borrowing, prepaying the
Tranche A

 

29



--------------------------------------------------------------------------------

Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. The Tranche A Revolving Credit Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.4 and 2.10, provided that no Tranche A Revolving Credit Loan shall be made as
a Eurodollar Loan after the day that is one month prior to the Scheduled Tranche
A Revolving Termination Date.

 

(c) The sum of the Tranche A Revolving Credit Commitments of all Tranche A
Revolving Credit Lenders shall at no time exceed $15,000,000. Schedule 2.3(c)
sets forth the Tranche A Revolving Credit Commitment of each Tranche A Revolving
Lender.

 

2.4 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Tranche A Revolving Credit Commitments during the Tranche A Revolving Credit
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 3:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) 11:00 A.M., New York City time, on the requested Borrowing Date, in the case
of ABR Loans), specifying (i) the amount and Type of Tranche A Revolving Credit
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing under
the Tranche A Revolving Credit Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if the then aggregate Available Tranche A Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $2,500,000 or a whole multiple of $500,000 in excess thereof.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Tranche A Revolving Lender thereof. Each Tranche A
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent specified in Section 10.2 prior to 12:00
Noon, New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Tranche A Revolving
Credit Lenders and in like funds as received by the Administrative Agent.

 

2.5 Conversion of Tranche A Revolving Credit Facility. Subject to the terms and
conditions hereof, each Tranche A Revolving Lender severally agrees that on the
Scheduled Tranche A Revolving Termination Date, the aggregate principal amount
of all Tranche A Revolving Credit Loans outstanding under the Tranche A
Revolving Credit Facility shall automatically be converted into the Tranche A
Term Loans hereunder and such Lenders shall thereafter be Tranche A Term Loan
Lenders hereunder for all purposes hereof.

 

2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Tranche A Revolving Lender a commitment fee for
the period from and including the Restatement Effective Date to the last day of
the Tranche A Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average

 

30



--------------------------------------------------------------------------------

daily amount of the Available Tranche A Revolving Credit Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December and on the Scheduled
Tranche A Revolving Termination Date or such earlier date on which the Tranche A
Revolving Credit Commitments shall terminate as provided herein, commencing on
the first of such dates to occur after the date hereof.

 

(b) Details agrees to pay to the Administrative Agent the fees in the amounts
and on the dates described in the Fee Letter and agrees to pay the Documentation
Agent the fees previously agreed to in writing by Details and the Documentation
Agent.

 

2.7 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Tranche A Revolving Credit Commitments or, from time to time, to
reduce the amount of the Tranche A Revolving Credit Commitments; provided that
no such termination or permanent reduction of Tranche A Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Tranche A Revolving Credit Loans made on the effective date
thereof, the Total Tranche A Revolving Extensions of Credit would exceed the
Total Tranche A Revolving Credit Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall permanently
reduce the Tranche A Revolving Credit Commitments then in effect.
Notwithstanding the above, the Borrower shall not be permitted to terminate or
reduce permanently any Tranche A Revolving Credit Commitments pursuant to this
Section 2.7 unless the Borrower also simultaneously prepays Tranche B Term Loans
pursuant to Section 2.8 on a pro rata basis based upon the outstanding Tranche A
Revolving Commitments and outstanding principal amount of the Tranche B Term
Loans at such time.

 

2.8 Optional Prepayments. The Borrower may at any time and from time to time, at
the Borrower’s option, prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent at least
three Business Days prior thereto in the case of Eurodollar Loans and at least
one Business Day prior thereto in the case of ABR Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on
any day earlier than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.18. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Tranche A Revolving Credit Loans which are ABR Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Tranche A Revolving Credit Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof. Amounts to be applied in connection
with optional prepayments of the Tranche A Revolving Credit Loans shall, at the
election of the Borrower, be applied only to the Tranche A Revolving Credit
Loans in accordance with the last sentence of this Section 2.8 or, on a pro rata
basis, among the Tranche A Revolving Credit Commitments and the Tranche B Term
Loans. Amounts to be applied in connection with optional prepayments of the Term
Loans after the Scheduled Tranche A Revolving Termination Date shall be applied
on a pro rata basis among the Tranche A Term Loans and the Tranche B Term Loans
based upon the outstanding principal amount thereof. Any prepayment of Tranche A
Term Loans and

 

31



--------------------------------------------------------------------------------

Tranche B Term Loans shall be applied to the installments thereof as set forth
in Section 2.2 in inverse order of maturity and may not subsequently be
reborrowed. Prior to the Scheduled Tranche A Revolving Termination Date, the
Borrower may elect to make optional prepayments under the Tranche A Revolving
Credit Facility that do not constitute permanent reductions of Commitments
thereunder to repay the Tranche A Revolving Credit Loans only.

 

2.9 Mandatory Prepayments and Commitment Reductions. (a) Unless the Required
Lenders shall otherwise agree, if any Indebtedness shall be Incurred by DDi
Corp. or any of its Subsidiaries (excluding DDi Europe), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such Incurrence
toward the prepayment of the Term Loans and, prior to the Scheduled Tranche A
Revolving Termination Date, the reduction of the Tranche A Revolving Credit
Commitments as set forth in Section 2.9(e); provided that no such prepayment and
reduction shall be required pursuant to this Section 2.9(a) with respect to
Indebtedness Incurred in accordance with Section 7.2, other than to the extent
set forth therein.

 

(b) Unless the Required Lenders shall otherwise agree, if any Capital Stock
shall be issued or sold by DDi Corp. or any of its Subsidiaries (excluding DDi
Europe) for cash, an amount equal to 100% of the Net Cash Proceeds thereof shall
be applied on the date of such issuance toward the prepayment of the Term Loans
and the reduction of the Tranche A Revolving Credit Commitments as set forth in
Section 2.9(e).

 

(c) Unless the Required Lenders shall otherwise agree, if on any date DDi Corp.
or any of its Subsidiaries (excluding DDi Europe) shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event (unless a Reinvestment Notice
shall be delivered in respect thereof) then, such Net Cash Proceeds shall be
applied on such date toward the prepayment of the Term Loans and, prior to the
Scheduled Tranche A Revolving Termination Date, the reduction of the Tranche A
Revolving Credit Commitments as set forth in Section 2.9(e); provided that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $1,000,000 in any fiscal year of Details,
(ii) the aggregate Net Cash Proceeds of Asset Sales that may be excluded from
the foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$1,000,000 in any fiscal year of Details, and (iii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans and, prior to the Scheduled Tranche A Revolving
Termination Date, the reduction of the Tranche A Revolving Credit Commitments as
set forth in Section 2.9(e), and provided, further, that 100% of the Net Cash
Proceeds of the first $1,250,000 of Asset Sales (after giving effect to any
Reinvestment Notice in respect of such Asset Sales), which Asset Sales shall in
any event include any sale of real or personal property located at the
facilities in Garland, Texas and Sterling, Virginia, may be applied by the
Borrower to repay Tranche A Revolving Credit Loans only so long as such
repayment does not also constitute a permanent reduction of Tranche A Revolving
Credit Commitments.

 

(d) Unless the Required Lenders shall otherwise agree, if, on December 31 of any
fiscal year of Details, commencing with fiscal year 2004, there shall be Excess
Cash, the Borrower shall, on the relevant Excess Cash Application Date, prepay
the Term Loans and, prior to the Scheduled Tranche A Revolving Termination Date,
reduce the Tranche A Revolving

 

32



--------------------------------------------------------------------------------

Credit Commitments as set forth in Section 2.9(e) in an amount equal to the
excess, if any, of Excess Cash as at December 31 for such fiscal year over
$15,000,000. Each such prepayment and commitment reduction shall be made on a
date (an “Excess Cash Application Date”) that is the earlier of (i) the date on
which the financial statements of Details referred to in Section 6.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered, provided that the Excess Cash Application Date for fiscal
year 2004 shall be July 15, 2005.

 

(e) Prior to the Scheduled Tranche A Revolving Termination Date, amounts to be
applied in connection with mandatory prepayments and Commitment reductions made
pursuant to Section 2.9 shall be applied to the prepayment of the Tranche B Term
Loans and to reduce permanently the Tranche A Revolving Credit Commitments on a
pro rata basis on the outstanding amount thereof. Any such reduction of the
Tranche A Revolving Credit Commitments shall be accompanied by prepayment of the
Tranche A Revolving Credit Loans to the extent, if any, that the Total Tranche A
Revolving Extensions of Credit exceed the amount of the Total Tranche A
Revolving Credit Commitments as so reduced, provided that if the aggregate
principal amount of Tranche A Revolving Credit Loans then outstanding is less
than the amount of such excess (because Tranche A L/C Obligations constitute a
portion thereof), the Borrower shall, to the extent of the balance of such
excess, replace outstanding Tranche A Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. On and after the Scheduled Tranche A Revolving Termination
Date, amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.9 shall be applied to the prepayment of
the Term Loans, pro rata among Tranche A Term Loans and Tranche B Term Loans,
based upon the outstanding principal amount thereof. Subject to the second
preceding sentence, the application of any prepayment pursuant to Section 2.9
shall be made first to ABR Loans and second to Eurodollar Loans. Each prepayment
of the Loans under Section 2.9 (except in the case of Tranche A Revolving Credit
Loans that are ABR Loans) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.

 

(f) All unpaid amounts owing hereunder shall be due and payable on April 15,
2008.

 

(g) Notwithstanding anything to the contrary in Sections 2.9(a) or 2.9(b) above,
no prepayment of the Term Loans or reduction of the Tranche A Revolving Credit
Commitments shall be required with respect to up to the first $10,000,000 in the
aggregate of Net Cash Proceeds of any issuances of equity or Indebtedness of DDi
Corp. or the Company (any such issuance, “New Capital”), so long as (i) any such
issuance of Indebtedness is subordinated to the Obligations on terms
satisfactory to the Administrative Agent and the Required Lenders, (ii) no cash
payments are required to made with respect to such New Capital until all
Obligations are paid in full, (iii) in the case of any issuance of equity of DDi
Corp., the Lenders shall have anti-dilution protection under the Lender Warrant
Agreement and (iv) the terms of any such issuance of Indebtedness are otherwise
satisfactory to the Administrative Agent and the Required Lenders. All Net Cash
Proceeds of issuances of New Capital pursuant to this Section 2.9(g) shall be
immediately deposited in Qualified Accounts of the Borrower and its
Subsidiaries; provided

 

33



--------------------------------------------------------------------------------

that up to $4,000,000 of such Net Cash Proceeds from any issuance of equity of
DDi Corp. may be distributed to DDi Europe.

 

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least one Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan (i) when any Event of Default has occurred and
is continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions or (ii) after the date that is one month prior to the
final scheduled termination or maturity date of such Facility. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the final scheduled termination or maturity date of
such Facility, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.11 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than four Eurodollar Tranches shall be outstanding at
any one time.

 

2.12 Interest Rates and Payment Dates; Success Fee. (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

34



--------------------------------------------------------------------------------

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum which is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.12 plus 2% or (y)
in the case of Reimbursement Obligations, the rate applicable to ABR Loans under
the Tranche A Revolving Credit Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate applicable to ABR Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the ABR plus 3.25%), in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.12 shall be
payable from time to time on demand.

 

(e) In addition to the foregoing, the Borrower shall pay a Success Fee to the
Lenders as follows:

 

(i) the Borrower agrees to pay to each Tranche A Lender the Success Fee which
shall accrue on a quarterly basis and which shall be payable in cash (x) on the
date that Details achieves Consolidated EBITDA of $50,000,000 as at the end of
any fiscal quarter for the preceding 12 month period and thereafter on a
quarterly basis in arrears on each Interest Payment Date for ABR Loans and (y)
on the Tranche A Term Loan Maturity Date; such Success Fee will be paid prior to
the Scheduled Tranche A Revolving Termination Date on such Lender’s Tranche A
Revolving Credit Commitment and on and after the Scheduled Tranche A Revolving
Termination Date on such Lender’s outstanding Tranche A Term Loans;

 

(ii) the Borrower agrees to pay to each Tranche B-1 Term Loan Lender the Success
Fee on such Lender’s outstanding Tranche B-1 Term Loans which shall accrue on a
quarterly basis and which shall be payable in cash (x) on the date that Details
achieves Consolidated EBITDA of $50,000,000 as at the end of any fiscal quarter
for the preceding 12 month period and thereafter on a quarterly basis in arrears
on each Interest Payment Date for ABR Loans and (y) on the Tranche B Term Loan
Maturity Date; and

 

(iii) the Borrower agrees to pay to each Tranche B-2 Term Loan Lender the
Success Fee on such Lender’s outstanding Tranche B-2 Term Loans which shall
accrue on a quarterly basis and which shall be payable in cash (x) on the date
that Details achieves Consolidated EBITDA of $50,000,000 as at the end of any
fiscal quarter for the preceding 12 month period and thereafter on a quarterly
basis in arrears on each Interest Payment Date for ABR Loans and (y)

 

35



--------------------------------------------------------------------------------

on the Tranche B Term Loan Maturity Date, if and to the extent that on such date
the fair market value of Details and its Subsidiaries (as determined by an
independent valuation firm approved by the Administrative Agent) is greater than
the outstanding amount of Obligations (other than the Success Fees) due under
the Loan Documents,

 

provided that (x) in any event, all accrued and unpaid Success Fees payable
pursuant to clauses (i) and (ii) above shall be due and payable in cash on the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date, as
applicable, and (y) (A) in the event that 50% or more (but not all) of the
outstanding Tranche A Revolving Credit Commitments and/or Tranche A Term Loans,
as the case may be, and Tranche B Term Loans, are permanently reduced and
prepaid, all accrued and unpaid Success Fees payable pursuant to clauses (i),
(ii) and (iii) above shall be due and payable in cash on the date of reduction
and prepayment, and after such date, all Success Fees shall be payable in cash
on a quarterly basis in arrears on each Interest Payment Date for ABR Loans and
(B) in the event that 100% of the Tranche A Revolving Credit Commitments are
terminated and/or the Tranche A Term Loans are prepaid in full, as the case may
be, and the Tranche B Term Loans are prepaid in full, all accrued and unpaid
Success Fees payable pursuant to clauses (i), (ii) and (iii) above shall be due
and payable in cash on the date or termination and prepayment.

 

2.13 Computation of Interest and Fees. Interest, fees and commissions payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

36



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the relevant Facility that were to have been continued as such on such first day
shall be converted on such day to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Tranche A Term Loan Percentages, Tranche B Term Loan
Percentages or Tranche A Revolving Percentages, as the case may be, of the
relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Tranche A Term Loans or the Tranche B Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of such Term Loans of the Borrower then held by the relevant Term Loan
Lenders (except as otherwise provided in paragraph (d) below). The amount of
each principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Tranche A Term Loans and Tranche B Term Loans, as
the case may be, in inverse order of maturity.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Tranche A Revolving Credit Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Tranche A Revolving Credit Loans then held by the Tranche A Revolving Credit
Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Administrative Agent’s office specified in Section 10.2,
in Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to

 

37



--------------------------------------------------------------------------------

the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section 2.15(e) shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.

 

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Tranche A Letters of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for taxes covered by Section 2.17 and changes
in the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender
(other than taxes), by an amount which such Lender deems to be material, of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Tranche A Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender

 

38



--------------------------------------------------------------------------------

notifies the Borrower of such Lender’s intention to claim compensation therefor.
If any Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.16, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Tranche A Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
2.16 submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.17 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i)

 

39



--------------------------------------------------------------------------------

that are attributable to such Lender’s failure to comply with the requirements
of paragraph (d) or (e) of this Section or (ii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt, or in any case where
an official receipt is not available, such other similar evidence of payment
sufficient for such purposes, received by the Borrower showing payment thereof.
If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without

 

40



--------------------------------------------------------------------------------

withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

 

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower have paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.18 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense (other than any loss of Applicable
Margin) which such Lender reasonably may sustain or incur as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day which is not the last day of
an Interest Period with respect thereto. Such indemnification shall be based
upon the amount equal to the excess, if any, of (i) the amount of interest which
would have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section 2.18 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

2.19 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to

 

41



--------------------------------------------------------------------------------

such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 2.19 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Tranche A Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (the
“Tranche A Letters of Credit”) for the account of the Borrower on any Business
Day during the Tranche A Revolving Credit Commitment Period in such form as may
be approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Tranche A Letter of Credit if,
after giving effect to such issuance, (i) the Tranche A L/C Obligations would
exceed the Tranche A L/C Commitment or (ii) the aggregate amount of the
Available Tranche A Revolving Credit Commitments would be less than zero. Each
Tranche A Letter of Credit shall (i) be denominated in Dollars and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the date which is five Business Days prior to the Scheduled Tranche A
Revolving Termination Date, provided that any Tranche A Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

(b) Each Tranche A Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.

 

(c) The Issuing Lender shall not at any time be obligated to issue any Tranche A
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

 

3.2 Procedure for Issuance of Tranche A Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Tranche A Letter of Credit
by delivering to the Issuing Lender at its address for notices specified herein
an Application therefor, completed to the satisfaction of the Issuing Lender,
and such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Tranche A Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Tranche A Letters of Credit earlier than three Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Tranche A Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Tranche A Letter of Credit to the relevant Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent,

 

42



--------------------------------------------------------------------------------

which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Tranche A Letter of Credit (including the amount thereof).

 

3.3 Commissions, Fees and Other Charges. (a) The Borrower will pay a commission
on all outstanding Tranche A Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Tranche A Revolving Credit Facility shared ratably among the Tranche A Revolving
Credit Lenders and payable quarterly in arrears on each Tranche A L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 1/4 of 1% per annum,
payable quarterly in arrears on each such Tranche A Letter of Credit on each
Tranche A L/C Fee Payment Date after the issuance date with respect to each
Tranche A Letter of Credit issued for the account of the Borrower.

 

(b) In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Tranche A Letter of
Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Tranche A Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Tranche A Revolving Percentage in the Issuing Lender’s obligations
and rights under each Tranche A Letter of Credit issued hereunder and the amount
of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Tranche A Letter of Credit for which the Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Tranche A Revolving Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Tranche A Letter of Credit is paid
to the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Tranche A Revolving Credit Facility. A
certificate of the Issuing Lender submitted to any L/C Participant

 

43



--------------------------------------------------------------------------------

with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Tranche A Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Tranche A Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. (a) The Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the Borrower of the date and amount of the draft presented under any Tranche A
Letter of Credit issued for the account of the Borrower and paid by the Issuing
Lender for the amount of (a) such draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment. Each such payment shall be made to the Issuing Lender at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on any and
all amounts remaining unpaid by the Borrower under this Section from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate set forth in Section 2.12(c). Each
drawing under any Tranche A Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by Tranche A L/C Participants shall apply) constitute
a request by the Borrower to the Administrative Agent for a borrowing pursuant
to Section 2.4 of ABR Loans in the amount of such drawing. The Borrowing Date
with respect to such borrowing shall be the date of such drawing.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Tranche A Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Tranche A Letter of Credit or any other party to which such
Tranche A Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Tranche A Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Tranche A Letter of Credit,
except for errors or omissions resulting from the gross negligence or willful
misconduct of the Issuing Lender. The Borrower agrees that any

 

44



--------------------------------------------------------------------------------

action taken or omitted by the Issuing Lender under or in connection with any
Tranche A Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
the Issuing Lender to the Borrower.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Tranche A Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Tranche A Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Tranche A Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Tranche A Letter of Credit in connection with such presentment are substantially
in conformity with such Tranche A Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Tranche A Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9 Transitional Provisions. On the Restatement Effective Date, the certain
letters of credit outstanding under the Original Credit Agreement as of the
Restatement Effective Date with an aggregate face amount of $1,198,000 (the
“Existing Facility Letters of Credit”), without duplication, (i) shall be deemed
to be Tranche A Letters of Credit issued pursuant to and in compliance with this
Section 3, (ii) the face amount of such Existing Facility Letters of Credit
shall be included in the calculation of the available Tranche A L/C Commitment
and the Tranche A Revolving Extensions of Credit, (iii) the provisions of this
Section 3 shall apply thereto, and the Borrower and the Tranche A Revolving
Lenders hereunder hereby expressly assume all obligations with respect to such
Letters of Credit and (iv) all liabilities of the Borrower with respect to such
Existing Facility Letters of Credit shall constitute Obligations.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make or maintain the Loans and issue or participate in the Tranche A
Letters of Credit, the Company and the Borrower hereby jointly and severally
represent and warrant to the Administrative Agent and each Lender that:

 

4.1 Financial Condition. (a) The historical financial disclosure in the
Disclosure Statement (other than the valuation analysis set forth in Section
I.O.2 in the Disclosure Statement) presents fairly in all material respects the
financial condition of DDi Corp. and its Subsidiaries, and no material changes
to such financial disclosure have occurred that have not been disclosed in
writing to the Lenders.

 

(b) The audited consolidated balance sheets of Details as at December 31, 2002
and December 31, 2001, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report

 

45



--------------------------------------------------------------------------------

from PriceWaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of Details as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
Details as at September 30, 2003, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date present fairly in all material respects the consolidated financial
condition of Details as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firms of accountants and disclosed
therein). Details and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, which pursuant to GAAP would have
to be reflected in such financial statements, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2002 to and including the date hereof there has been no
Disposition by Details or any of its Subsidiaries of any material part of its
business or Property.

 

4.2 No Change. Except as set forth on Schedule 4.2 hereto, since December 31,
2002, there has been no development or event which has had or could reasonably
be expected to have a Material Adverse Effect, it being understood that the
filing of the Cases and the facts related thereto as disclosed in filings with
the Securities and Exchange Commission, press releases of DDi Corp. and its
Subsidiaries and filings with the Bankruptcy Court in each case that are
publicly available and/or have been previously provided in writing to the
Lenders and as otherwise disclosed in writing to the Lenders shall not, in and
of themselves, constitute a Material Adverse Effect. It is also understood and
agreed that Schedule 4.2 shall not waive or relieve the Transaction Parties from
any of their covenants or agreements under this Agreement.

 

4.3 Corporate Existence; Compliance with Law. Each of the Details, the Company,
and their Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except where failure to comply would not result in a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No

 

46



--------------------------------------------------------------------------------

consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the DDi Reorganization, the Restructuring and the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 4.4, (ii)
those consents, authorizations, filings and notices (to the extent material)
which have been obtained or made and are in full force and effect and (iii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Tranche A Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of Details, the Company or any
of their Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to Details, the Company or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

4.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company or the Borrower, threatened by or against Details, the Company or
any of their Subsidiaries or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to have a Material Adverse Effect.

 

4.7 No Default. Neither Details, the Company nor any of their Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

4.8 Ownership of Property; Liens. Each of Details, the Company and each of their
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 7.3.

 

4.9 Intellectual Property. Except as set forth in Schedule 4.9, (i) Details, the
Company and each of their Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Company or

 

47



--------------------------------------------------------------------------------

the Borrower know of any valid basis for any such claim; and (iii) the use of
material Intellectual Property by Details, the Company and their Subsidiaries
does not infringe on the rights of any Person in any material respect.

 

4.10 Taxes. Each of Details, the Company and each of their Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
which are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Details, the Company or their Subsidiaries, as the case
may be); no tax Lien has been filed, and (except as disclosed on Schedule 4.10),
to the knowledge of the Company and the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

 

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board as now and from time to
time hereafter in effect or for any purpose which violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in said Regulation U.

 

4.12 Labor Matters. There are no strikes or other labor disputes against
Details, the Company or any of their Subsidiaries pending or, to the knowledge
of the Company or the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by, and payment made to, employees of Details, the Company and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect. All payments due from Details, the Company or any of their Subsidiaries
on account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of, Details, the
Company or such Subsidiary or otherwise disclosed in writing to the Lenders.

 

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer

 

48



--------------------------------------------------------------------------------

Plan which has resulted or could reasonably be expected to result in a material
liability under ERISA, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any material liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
is in Reorganization or Insolvent.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

 

4.15 Subsidiaries. The Subsidiaries listed on Schedule 4.15 constitute all the
Subsidiaries of Details and the Company at the date hereof.

 

4.16 Use of Proceeds. The proceeds of the Tranche A Revolving Credit Loans and
the Tranche A Letters of Credit shall be used for working capital needs and
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business (including in connection with any acquisition described in
Section 7.8(h)).

 

4.17 Environmental Matters. Except as set forth on Schedule 4.17, and except as,
in the aggregate, could not reasonably be expected to result in the payment of a
Material Environmental Amount:

 

(a) The facilities and properties owned, leased or operated by Details, the
Company or any of their Subsidiaries (the “Real Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) could give rise to liability under, any Environmental Law.

 

(b) The Real Properties and all operations at the Real Properties are in
material compliance, and have in the last five years been in material
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Real Properties or violation of any
Environmental Law with respect to the Real Properties or the business operated
by Details, the Company or any of their Subsidiaries (the “Business”) which
could materially interfere with the continued operation of the Real Properties
or materially impair the fair saleable value thereof. Neither Details, the
Company nor any of their Subsidiaries has assumed any liability of any other
Person under Environmental Laws.

 

(c) Neither Details, the Company nor any of their Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Real Properties or the
Business, nor does the Company or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(d) Materials of Environmental Concern have not been transported or disposed of
from the Real Properties in violation of, or in a manner or to a location which
could give rise to

 

49



--------------------------------------------------------------------------------

liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any of
the Real Properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company and the Borrower, threatened, under any
Environmental Law to which Details, the Company or any of their Subsidiaries is
or will be named as a party with respect to the Real Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the Real
Properties or the Business.

 

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Real Properties, or arising from or related to the
operations of Details, the Company or any of their Subsidiaries in connection
with the Real Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

(g) Neither Details, the Company nor any of their Subsidiaries has assumed any
liability of any other Person under Environmental Laws.

 

4.18 Accuracy of Information, etc. No statement or information (other than the
projections and the pro forma financial information described in the immediately
following sentence) contained in this Agreement, any other Loan Document, the
Disclosure Statement or any other document, certificate or statement furnished
to the Administrative Agent or the Lenders or any of them, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents taken as a whole, contained as of the date
such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Details to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Disclosure Statement or in any other documents, certificates
and statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

 

4.19 Security Documents. (a) Each of the Guarantee and Collateral Agreement and
the DDi Corp. Guarantee and Collateral Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. When financing statements in appropriate form are filed in the offices
specified on Schedule 4.19(a), the Guarantee and Collateral Agreement and the
DDi Corp. Guarantee and Collateral Agreement

 

50



--------------------------------------------------------------------------------

shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement and the DDi Corp. Guarantee and Collateral Agreement, as
applicable), in each case prior and superior in right to any other Person (other
than Liens permitted by Section 7.3).

 

(b) Each of the Mortgages pursuant to this Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof and, when these Mortgages are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person.

 

4.20 Solvency. Each Loan Party (other than Dynamic Details Incorporated,
Colorado Springs) is, and after giving effect to the DDi Reorganization and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

 

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 unless
such insurance has been obtained.

 

4.22 Related Agreements. (a) The Borrower has delivered to each Lender complete
and correct copies of each Related Agreement and of all exhibits and schedules
thereto as of the date hereof.

 

(b) On the Restatement Effective Date, (i) all of the conditions to effecting or
consummating the DDi Reorganization and the Restructuring set forth in the
Related Agreements have been duly satisfied or waived, and (ii) the DDi
Reorganization has been consummated in accordance with the Plan of
Reorganization, the Related Agreements and all applicable laws.

 

4.23 DDICS. As of the Restatement Effective Date, DDICS has no operations,
assets or liabilities, other than pursuant to or arising from (i) that certain
Lease, dated June 15, 1994, among Davila Family Limited Partnership and DDICS,
with respect to 6031-6035 Galley Road, Colorado Springs, CO and (ii) that
certain lease dated, June 15, 1994, among Davila Family Limited Partnership and
DDICS, with respect to 2115 Victor Place, Colorado Springs, CO.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to the Restatement Effective Date. The amendment and restatement
of the Original Credit Agreement to be effected hereby and the agreement of each
Lender to make the extension of credit requested to be made by it hereunder is
subject to the

 

51



--------------------------------------------------------------------------------

satisfaction, prior to or concurrently with execution of this Agreement, of the
following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company
and the Borrower, (ii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of DDi Intermediate Holdco, the Company,
Details and each other Subsidiary Guarantor, (iii) the DDi Corp. Guarantee and
Collateral Agreement, executed and delivered by a duly authorized officer of DDi
Corp., (iv) the Lender Warrant Agreement, executed and delivered by Mellon and a
duly authorized officer of DDi Corp., (v) the Lender Registration Rights
Agreement, executed and delivered by each Lender party thereto and a duly
authorized officer of DDi Corp., (vi) the Non-Solicitation Agreement, executed
and delivered by Bruce McMaster and a duly authorized officer of the Borrower,
(vii) the Escrow Agreement, executed and delivered by Mellon and by a duly
authorized officer of DDi Corp., (viii) the DDi Corp. Cash Account Agreement,
executed and delivered by JPMorgan Chase Bank and by a duly authorized officer
of DDi Corp., (ix) the JPM Controlled Account Agreement executed and delivered
by JPMorgan Chase Bank and by a duly authorized officer of Details and (x) the
JPM Qualified Cash Control Agreement executed and delivered by JPMorgan Chase
Bank and by a duly authorized officer of Details.

 

(b) Confirmation Order and Plan of Reorganization.

 

(i) The Bankruptcy Court shall have entered the Confirmation Order in form and
substance satisfactory to the Administrative Agent and the Required Lenders; the
Confirmation Order shall be in full force and effect, shall not have been
stayed, reversed, vacated or otherwise modified (unless otherwise satisfactory
to the Administrative Agent and the Required Lenders); there shall be no appeal
or petition for rehearing or certiorari pending in respect of the Confirmation
Order or motion to revoke confirmation of the Plan of Reorganization; and the
time to file any appeal or petition for rehearing or certiorari shall have
lapsed; and

 

(ii) The conditions and transactions contemplated by the Plan of Reorganization
to be satisfied and concluded on the Effective Date of the Plan of
Reorganization (as defined in §2.1.74 of the Plan) shall have been satisfied and
consummated substantially contemporaneously with the amendment and restatement
of this Agreement on the Restatement Effective Date pursuant to documentation
satisfactory to the Administrative Agent and the Required Lenders.

 

(c) Lender Warrants. DDi Corp. shall have issued the Lender Warrants pursuant to
the Lender Warrant Agreement, and the Lender Warrants shall have been delivered
to the escrow agent under and pursuant to the Escrow Agreement.

 

(d) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the 2002 and 2001 fiscal
years and (ii) unaudited interim consolidated financial statements of the
Borrower for each fiscal quarterly

 

52



--------------------------------------------------------------------------------

period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower, as reflected in the
financial statements or projections previously distributed by Details to the
Administrative Agent or the Lenders in writing.

 

(e) Business Plan. The Lenders shall have received a satisfactory written
business plan for each fiscal year through 2005.

 

(f) Capitalization. The capitalization and structure of DDi Corp. and each of
its Subsidiaries after giving effect to the DDi Reorganization and the
Restructuring shall be consistent with the capitalization and structure
previously disclosed to the Lenders in writing.

 

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of DDi Corp. or any
of its Subsidiaries are located, and such search shall reveal no liens on any of
the assets of DDi Corp. or any of its Subsidiaries (other than DDi Europe)
except for liens permitted by Section 7.3 and liens to be discharged on or prior
to the Restatement Effective Date pursuant to documentation reasonably
satisfactory to the Administrative Agent.

 

(h) Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of each Loan Party, dated the
Restatement Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(i) Legal Opinions. The Administrative Agent shall have received:

 

(i) the legal opinion of Kirkland & Ellis LLP, counsel to the Company and its
Subsidiaries, substantially in the form of Exhibit E; and

 

(ii) the legal opinion of such special and local counsel as may be required by
the Administrative Agent.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(j) Pledged Stock; Stock Powers; Pledged Notes. Subject to Section 6.12, the
Administrative Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the DDi Corp. Guarantee and
Collateral Agreement and the Guarantee and Collateral Agreement together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the DDi Corp. Guarantee and
Collateral Agreement and the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

53



--------------------------------------------------------------------------------

(k) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall
have been filed, registered and recorded.

 

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2 of the Guarantee and
Collateral Agreement.

 

(m) Transaction Fees and Expenses. The Lenders, the Administrative Agent and
their respective professionals shall have received all fees and other amounts
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and reasonable and documented out-of-pocket
expenses of legal counsel), on or before the Restatement Effective Date or
arrangements satisfactory to such Persons shall have been made with respect
thereto.

 

(n) Government and Third Party Approvals. The Administrative Agent shall have
received copies of all governmental and third party approvals necessary in
connection with the Restructuring contemplated hereby and the continuing
operations of the Loan Parties and their respective Affiliates and Subsidiaries
(excluding DDi Europe) and such approvals shall be in full force and effect, and
all applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Restructuring.

 

(o) Benefit Plans. All management retention plans, management option plans,
severance plans, senior management employment contracts and post-restructuring
senior management employment arrangements in effect as of the Restatement
Effective Date shall be satisfactory to the Administrative Agent.

 

5.2 Conditions to Restatement Effective Date and to Each Extension of Credit.
The effectiveness of the Restatement Effective Date and the agreement of each
Lender to make any extension of credit requested to be made by it on any date is
subject to the satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Tranche A Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

54



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

 

The Company and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Tranche A Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of the Company and the Borrower shall and
shall cause each of their Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent for distribution
to each of the Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of DDi Corp. and Details, a copy of the audited consolidated balance
sheet of DDi Corp. and its consolidated Subsidiaries and Details and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by an independent certified public
accountants of nationally recognized standing;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of DDi Corp.
and Details, the unaudited consolidated balance sheet of DDi Corp. and its
consolidated Subsidiaries and Details and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);

 

(c) as soon as available, but in any event not later than 30 days after the end
of each month occurring during each fiscal year of DDi Corp. and Details (other
than the third, sixth, ninth and twelfth such month), the unaudited consolidated
balance sheets of DDi Corp. and its consolidated Subsidiaries and Details and
its consolidated Subsidiaries as at the end of such month and the related
unaudited consolidated statements of income and of cash flows for such month and
the portion of the fiscal year through the end of such month, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments), together with a management discussion and
analysis of such financial information;

 

(d) prompt written notice in the event that cash and cash equivalents on deposit
in the Qualified Accounts fall below $12,500,000 and, during any period that
cash and cash equivalents on deposit in Qualified Accounts is below $12,500,000,
commencing on the first Wednesday to occur during such period and on every
Wednesday thereafter during such period, a weekly report of the book cash and
cash equivalents as of the week ending the preceding Friday; and

 

55



--------------------------------------------------------------------------------

(e) prompt written notice in the event that the balance on deposit in the JPM
Qualified Cash Account falls below the Minimum Liquidity, which notice shall
include a description of the current balance in such account;

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except (x) as approved by such accountants or officer, as the case may
be, and disclosed therein and (y) in the case of the financial statements
delivered pursuant to clauses (b) and (c) above, for the absence of footnotes).

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
distribution to each of the Lenders, or, in the case of clause (h), to the
relevant Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth in Section 7.1, except as specified in
such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge on behalf of such Loan Party
and not in such Responsible Officer’s individual capacity, each Loan Party
during such period has in all material respects observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) (x) a Compliance Certificate containing all information
necessary for determining compliance by the Company and its Subsidiaries with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of Details, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, a listing of any
county or state within the United States where any Loan Party keeps inventory or
equipment and of any material Intellectual Property acquired by any Loan Party
since the date of the most recent list delivered pursuant to this clause (y)
(or, in the case of the first such list so delivered, since the Original Closing
Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Details, a detailed consolidated budget for the
then-current fiscal year (including a projected consolidated balance sheet of
Details and its Subsidiaries as of the end of such then-current fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

56



--------------------------------------------------------------------------------

(d) within 45 days after the end of each fiscal quarter of Details, a narrative
discussion and analysis of the financial condition and results of operations of
Details and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;

 

(e) no later than three Business Days prior to the effectiveness thereof (or, to
the extent that the consent of all or any portion of the Lenders is required
hereunder in connection with such amendment, supplement, waiver or modification,
no later than 10 Business Days prior to the effectiveness thereof), copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Company Indenture;

 

(f) within five days after the same are sent, copies of all financial statements
and reports which DDi Corp., the Company or Details sends to the holders of any
class of its debt securities or public equity securities and within five days
after the same are filed, copies of all financial statements and reports which
DDi Corp., the Company or Details may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;

 

(g) within ten Business Days after any Related Agreement is amended, restated,
supplemented, modified, waived or terminated or replaced, copies of such
amendments, waivers or new contracts, delivered to the Administrative Agent (to
the extent such delivery is permitted by the terms of any such agreement); and

 

(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Company or its Subsidiaries, as the case may be.

 

6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Continue to
engage in business of the same general type as now conducted by it, (ii)
preserve, renew and keep in full force and effect its corporate existence and
(iii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (iii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all Property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event

 

57



--------------------------------------------------------------------------------

public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit, upon two Business
Days’ prior notice to the chief financial officer or other Responsible Officer
of the Company or Details (except when a Default or Event of Default has
occurred and is continuing, in which case, no notice shall be required),
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants; provided that all such visits
and inspections shall be coordinated through the Administrative Agent.

 

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any litigation, investigation or proceeding which may exist at any time
affecting DDi Corp. or any of its Subsidiaries which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
after Details knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Details or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(d) any development or event which has had or could reasonably be expected to
have a Material Adverse Effect; and

(e) no later than 10 Business Days prior to becoming effective or being adopted,
any material amendment, supplement or other modification to or replacement of
the Management Equity Incentive Plan, any management retention plan, management
option plan or severance plan of any of DDi Corp. and its Subsidiaries.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Company or the relevant Subsidiary of the
Company proposes to take with respect thereto.

 

6.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all

 

59



--------------------------------------------------------------------------------

applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

6.9 Additional Collateral, etc.

 

(a) With respect to any Property acquired after the Restatement Effective Date
by the Company or any other Loan Party (other than (x) any Property described in
paragraph (b), (c) or (d) below and (y) any Property subject to a Lien expressly
permitted by Section 7.3(g)) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or the DDi Corp. Guarantee and Collateral Agreement, as the
case may be, or such other documents as the Administrative Agent deems necessary
or advisable in order to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such Property,
including without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or the DDi Corp. Guarantee and Collateral Agreement, as the
case may be, or by law or as may be requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real estate having a value (together
with improvements thereof) of at least $1,000,000 acquired after the Original
Closing Date by the Company or any other Loan Party (other than any such real
estate subject to a Lien expressly permitted by Section 7.3(g)), promptly upon
request of the Administrative Agent or the Required Lenders (i) execute and
deliver a first priority Mortgage or deed of trust, as the case may be, in favor
of the Administrative Agent, for the benefit of the Lenders, covering such real
estate, in form and substance reasonably satisfactory to the Administrative
Agent, (ii) if requested by the Administrative Agent, provide the Lenders with
(x) title and extended coverage insurance covering such real estate in an amount
at least equal to the purchase price of such real estate (or such other amount
as shall be reasonably specified by the Administrative Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such mortgage or deed of trust, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Restatement Effective Date by DDi
Corp. (which, for

 

59



--------------------------------------------------------------------------------

the purposes of this paragraph (c), shall include any existing Subsidiary that
ceases to be an Excluded Foreign Subsidiary) or any of its Subsidiaries (other
than Excluded Foreign Subsidiaries), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or the DDi Corp. Guarantee and Collateral Agreement, as the case may be, as the
Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary which is owned by
the Company or any of its Subsidiaries, (ii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement or the DDi Corp.
Guarantee and Collateral Agreement, as the case may be, and (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement or the DDi Corp.
Guarantee and Collateral Agreement, as the case may be, with respect to such new
Subsidiary, including, without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or the DDi Corp. Guarantee and Collateral Agreement, as
the case may be, or by law or as may be requested by the Administrative Agent,
and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Restatement Effective Date by DDi Corp. or any of its Subsidiaries
(other than DDi Europe), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or the DDi Corp.
Guarantee and Collateral Agreement, as the case may be, as the Administrative
Agent deems necessary or advisable in order to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary which is owned by DDi Corp.
or any of its Subsidiaries (other than DDi Europe) (provided that in no event
shall more than 65% of the total outstanding Capital Stock of any such new
Subsidiary be required to be so pledged), and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

6.10 Mortgages, etc. Within 30 days after the Original Closing Date (which
period may be extended by the Administrative Agent for up to an additional 30
days):

 

(i) The Administrative Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto.

 

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
satisfactory to them, dated a date satisfactory to the Administrative Agent and
the Title Insurance Company by an independent professional licensed

 

60



--------------------------------------------------------------------------------

land surveyor satisfactory to the Administrative Agent and the Title Insurance
Company, which maps or plats and the surveys on which they are based shall be
made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1992, and, without
limiting the generality of the foregoing, there shall be surveyed and shown on
such maps, plats or surveys the following: (A) the locations on such sites of
all the buildings, structures and other improvements and the established
building setback lines; (B) the lines of streets abutting the sites and width
thereof; (C) all access and other easements appurtenant to the sites; (D) all
roadways, paths, driveways, easements, encroachments and overhanging projections
and similar encumbrances affecting the site, whether recorded, apparent from a
physical inspection of the sites or otherwise known to the surveyor; (E) any
encroachments on any adjoining property by the building structures and
improvements on the sites; (F) if the site is described as being on a filed map,
a legend relating the survey to said map; and (G) the flood zone designations,
if any, in which the Mortgaged Properties are located.

 

(iii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on such Mortgaged Property free and clear of all defects and encumbrances,
except as disclosed therein; (D) name the Administrative Agent for the benefit
of the Lenders as the insured thereunder; (E) be in the form of ALTA Loan
Policy—1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies); (F)
contain such endorsements and affirmative coverage as the Administrative Agent
may reasonably request and (G) be issued by title companies satisfactory to the
Administrative Agent (including any such title companies acting as co-insurers
or reinsurers, at the option of the Administrative Agent). The Administrative
Agent shall have received evidence satisfactory to it that all premiums in
respect of each such policy, all charges for mortgage recording tax, and all
related expenses, if any, have been paid.

 

(iv) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage (2) is written in an
amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (B) confirmation that the Borrower has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the Board.

 

61



--------------------------------------------------------------------------------

(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.

 

6.11 Control Accounts.

 

(a) The Borrower hereby agrees to maintain the Minimum Liquidity in the JPM
Qualified Cash Account at all times and further agrees that (a) until such time
as a Notice of Sole Control (as defined in the JPM Qualified Cash Control
Agreement) has been issued by the Administrative Agent, any and all interest
that accrues on the amount on deposit in the JPM Qualified Cash Account shall be
available to the Borrower; (b) the Administrative Agent may, or, at the
direction of the Required Lenders, shall issue a Notice of Sole Control at any
time in its or their sole and absolute discretion as provided in the JPM
Qualified Cash Control Agreement; provided that for so long as cash and cash
equivalents on deposit in Qualified Accounts is greater than $9,000,000, the
Administrative Agent may, or, at the direction of the Required Lenders, shall
issue a Notice of Sole Control only upon the occurrence of a Default or Event of
Default; and (c) upon the occurrence of a Default or an Event of Default, the
Lenders may exercise at any time any or all of their rights, remedies, powers
and privileges including but not limited to the right to seize, set-off or
otherwise direct the use of funds in the JPM Qualified Cash Account, and
commence enforcement and collection actions, under this Agreement and the other
Loan Documents and the applicable law. In addition, the Borrower agrees to, and
to cause each of its Subsidiaries to, use its best efforts to maintain cash and
cash equivalents (other than cash necessary for day-to-day working capital
needs) in Qualified Accounts maintained by the Administrative Agent. The
Borrower agrees (i) to provide prompt written notice to the Administrative Agent
at any time that cash and cash equivalents in Qualified Accounts falls below
$9,000,000; (ii) to use cash and cash equivalents from all other accounts of the
Borrower and its Subsidiaries other than the JPM Qualified Cash Account prior to
requesting withdrawals of amounts from the JPM Qualified Cash Account; and (iii)
at any time that the Borrower desires to withdraw amounts from the JPM Qualified
Cash Account, to provide a written request to the Administrative Agent with an
explanation of the reason and purpose for such withdrawal no later than seven
(7) Business Days prior to the proposed date of withdrawal.

 

(b) The Borrower hereby agrees to maintain at all times the JPM Controlled
Account.

 

(c) Within 60 days of the Restatement Effective Date or such longer time period
acceptable to the Administrative Agent, the Borrower shall cause the operating
account with Union Bank of California to be a Qualified Account.

 

6.12 Post-Closing Requirements. Within 10 Business Days after the Restatement
Effective Date, to the extent not delivered pursuant to Section 5.1(j), deliver
or cause to be delivered to the Administrative Agent (i) the certificates
representing the shares of Capital Stock pledged pursuant to the DDi Corp.
Guarantee and Collateral

 

62



--------------------------------------------------------------------------------

Agreement and the Guarantee and Collateral Agreement together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the DDi Corp. Guarantee and Collateral
Agreement and the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

SECTION 7. NEGATIVE COVENANTS

 

The Company and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Tranche A Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of the Company and the Borrower shall not,
and shall not permit any of their Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the date set forth below to exceed the ratio set forth below opposite such date:

 

Period

--------------------------------------------------------------------------------

   Consolidated Leverage
Ratio


--------------------------------------------------------------------------------

March 31, 2004

   7.5

June 30, 2004

   5.4

September 30, 2004

   4.9

December 31, 2004

   4.6

March 31, 2005

   3.9

June 30, 2005

   3.2

September 30, 2005

   2.7

December 31, 2005

   2.3

Thereafter

   2.3

 

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the date set forth below to be less than the ratio
set forth below opposite such date:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Consolidated Fixed

Charge Coverage Ratio

--------------------------------------------------------------------------------

September 30, 2004

   1.0

December 31, 2004

   1.5

March 31, 2005

   1.9

June 30, 2005

   1.6

September 30, 2005

   1.4

December 31, 2005

   1.3

Thereafter

   1.3

 

 

63



--------------------------------------------------------------------------------

(c) Minimum EBITDA. (i) Permit Consolidated EBITDA from the period commencing on
January 1, 2004 to the last day of each fiscal quarter ending on a date set
forth below to be less than the amount set forth opposite such date:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Consolidated EBITDA


--------------------------------------------------------------------------------

March 31, 2004

   $2,500,000

June 30, 2004

   $7,000,000

September 30, 2004

   $11,700,000

 

(ii) Permit Consolidated EBITDA as of the date set forth below for any four
consecutive fiscal quarters to be less than the amount set forth opposite such
date:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Consolidated EBITDA


--------------------------------------------------------------------------------

December 31, 2004

   $16,500,000

March 31, 2005

   $20,000,000

June 30, 2005

   $23,400,000

September 30, 2005

   $27,100,000

December 31, 2005

   $30,500,000

Thereafter

   $30,500,000

 

(d) Minimum Consolidated Revenue. Permit the Consolidated Revenue for the
three-month period ending on the date set forth below to be less than the amount
set forth opposite such date below:

 

Date

--------------------------------------------------------------------------------

   Consolidated Revenue


--------------------------------------------------------------------------------

January 31, 2004

   $30,600,000

February 28, 2004

   $32,500,000

March 31, 2004

   $34,900,000

April 30, 2004

   $34,900,000

May 31, 2004

   $34,900,000

June 30, 2004

   $34,900,000

July 31, 2004

   $36,100,000

August 31, 2004

   $37,200,000

September 30, 2004

   $38,400,000

October 31, 2004

   $37,000,000

November 30, 2004

   $35,600,000

December 31, 2004

   $34,200,000

January 31, 2005

   $36,700,000

February 28, 2005

   $39,300,000

March 31, 2005

   $41,800,000

April 30, 2005

   $41,800,000

 

64



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Consolidated Revenue


--------------------------------------------------------------------------------

May 31, 2005

   $41,800,000

June 30, 2005

   $41,800,000

July 31, 2005

   $43,300,000

August 31, 2005

   $44,700,000

September 30, 2005

   $46,100,000

October 31, 2005

   $44,400,000

November 30, 2005

   $42,700,000

December 31, 2005

   $41,000,000

Thereafter

   $41,000,000

 

(e) Minimum Liquidity. Permit less than $7,500,000 in the aggregate to be on
deposit at all times in the JPM Qualified Cash Account (the “Minimum
Liquidity”).

 

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist (in
each case, to “Incur”) any Indebtedness or issue any Preferred Stock, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness of Details to any Subsidiary and of any Wholly Owned Subsidiary
Guarantor to Details or any other Subsidiary;

 

(c) Indebtedness secured by Liens permitted by Section 7.3(g) (“Purchase Money
Indebtedness”) existing as of the Restatement Effective Date and set forth in
Schedule 7.2(c), and other Purchase Money Indebtedness, which other Purchase
Money Indebtedness shall not exceed $500,000 at any one time outstanding;

 

(d) Capital Lease Obligations existing as of the Restatement Effective Date and
set forth in Schedule 7.2(d), and other Capital Lease Obligations, which other
Capital Lease Obligations shall not exceed $500,000 at any one time outstanding;

 

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(e)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof);

 

(f) guarantees made in the ordinary course of business by Details or any of its
Subsidiaries of obligations of any Wholly Owned Subsidiary Guarantor;

 

(g) Indebtedness of the Company in respect of the Senior Accreting Notes in an
aggregate, unaccreted principal amount not to exceed $17,656,000;

 

(h) Indebtedness of a Person which becomes a Subsidiary after the date hereof;
provided, that (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation of the acquisition and (ii) such
Indebtedness was not created in contemplation of such Person becoming a
Subsidiary;

 

65



--------------------------------------------------------------------------------

(i) Indebtedness of Details and its Subsidiaries on account of the deferred
purchase price for acquisitions of Capital Stock and assets permitted pursuant
to Section 7.8;

 

(j) Indebtedness of Details or any of its Subsidiaries consisting of the
guarantee of the obligation of DDi Corp. with respect to the Houlihan Note,
which shall not exceed an aggregate principal amount (for Details and all
Subsidiaries) equal to $500,000;

 

(k) additional Indebtedness of Details or any of its Subsidiaries, which shall
not exceed an aggregate principal amount (for Details and all Subsidiaries)
equal to $500,000 at any one time outstanding (other than such additional
Indebtedness listed on Schedule 7.2(j) annexed hereto); and

 

(l) unsecured Indebtedness of the Company Incurred in accordance with Section
2.9(g).

 

7.3 Limitation on Liens. Except as set forth on Schedule 7.3 hereto, create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Details or its Subsidiaries, as the case may be,
in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) Liens in existence on the date hereof listed on Schedule 7.3(e), securing
Indebtedness permitted by Section 7.2(e), provided that no such Lien is spread
to cover any additional Property after the date hereof and that the amount of
Indebtedness secured thereby is not increased;

 

(f) zoning restrictions, easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the Property subject thereto or materially interfere
with the ordinary conduct of the business of Details or any of its Subsidiaries;

 

(g) Liens securing Indebtedness of Details or any of its Subsidiaries incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or

 

66



--------------------------------------------------------------------------------

capital assets, (ii) such Liens do not at any time encumber any Property other
than the Property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by Details or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased (including, without limitation, with respect to the capital
leases of Details’ principal manufacturing facility and related equipment and
covering only such facility and related equipment); and

 

(j) Liens not otherwise permitted by this Section 7.3 so long as neither (i) the
aggregate principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto exceeds (as to Details and all Subsidiaries) $250,000
at any one time outstanding.

 

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
Property or business, or make any material change in its present method of
conducting business, except:

 

(a) any Subsidiary of Details may be merged or consolidated with or into Details
(provided that Details shall be the continuing or surviving corporation) or with
or into any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving corporation);

 

(b) Details or any of its Subsidiaries may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to Details or any Wholly Owned
Subsidiary Guarantor; and

 

(c) any Person may be merged or consolidated with or into Details or any of its
Subsidiaries pursuant to an investment permitted subsection 7.8(g) or (h)
(provided that Details or the applicable Subsidiary shall be the continuing or
surviving corporation).

 

7.5 Limitation on Sale of Assets. Dispose of any of its Property or business
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of property or assets, including, without limitation,
Intellectual Property, that are no longer used or useful in the ordinary course
of business not to exceed in the aggregate $500,000 in any fiscal year of
Details;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 7.4(b);

 

67



--------------------------------------------------------------------------------

(d) the sale or issuance of any Subsidiary’s Capital Stock to Details or any
Wholly Owned Subsidiary Guarantor;

 

(e) Details and its Subsidiaries may, in the ordinary course of business,
license Intellectual Property to third Persons and to one another, so long as
each such license does not otherwise prohibit the granting of a Lien by Details
or any of its Subsidiaries pursuant to the Security Documents in the
Intellectual Property which is the subject of such license; and

 

(f) the sale of other assets (including pursuant to a Sale-Leaseback
Transaction) having a fair market value not to exceed $1,000,000 in the
aggregate for any fiscal year of Details.

 

7.6 Limitation on Dividends. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any shares of any class of Capital Stock of Details or any of its
Subsidiaries or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Details or any of its Subsidiaries (collectively, “Restricted
Payments”), except that:

 

(a) any Subsidiary may make Restricted Payments to Details or any Wholly Owned
Subsidiary Guarantor; and

 

(b) Details may pay dividends to the Company to permit the Company, DDi
Intermediate Holdco or DDi Corp. to (i) pay corporate overhead expenses incurred
in the ordinary course of business not to exceed $500,000 in any fiscal year,
provided that any such amount received by DDi Corp. shall be deposited into the
DDi Corp. Cash Account, (ii) pay any taxes which are due and payable by DDi
Corp. as part of a consolidated group of which the Company, DDi Intermediate
Holdco and Details are members (provided that the amount of such dividends shall
not exceed the lesser of (x) the actual cash tax liability of DDi Corp. which is
then due and payable to Governmental Authorities and (y) the cash tax liability
which would be owing by the Company and its Subsidiaries to Governmental
Authorities on a stand-alone basis), (iii) pay an aggregate amount not to exceed
$500,000 plus accrued interest on the Houlihan Note, provided that such amounts
received by DDi Corp. shall be deposited into the DDi Corp. Cash Account, (iv)
pay fees and expenses (other than to Affiliates) relating to the Senior
Accreting Notes incurred on the ordinary course of business not to exceed
$50,000 in any fiscal year, and (v) pay scheduled interest in cash as permitted
under the terms of the Company Indenture on the Senior Accreting Notes
(including, if applicable, pursuant to Section 2.9(d)).

 

Notwithstanding anything to the contrary in this Section 7.6, no Restricted
Payment shall be made in reliance upon clause (b) above at any time when DDi
Corp. shall have cash or Cash Equivalents in an aggregate amount in excess of
$100,000.

 

7.7 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any Capital Expenditure,
except Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business not

 

68



--------------------------------------------------------------------------------

exceeding during any six months period the amount set forth below opposite the
last day of such six months period (the “Base CapEx Amount”). Any amount that is
not used for Capital Expenditures in any given six month period can be carried
forward to the next six month period:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Base CapEx Amount


--------------------------------------------------------------------------------

June 30, 2004

   $ 2,600,000

December 31, 2004

   $ 2,700,000

June 30, 2005

   $ 5,300,000

December 31, 2005

   $ 5,300,000

Thereafter

   $ 5,300,000

 

7.8 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any stock, bonds, notes, debentures or other securities of or
any assets constituting all or a material part of a business unit of, or make
any other investment in, any Person, except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to employees of the Company and its Subsidiaries in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate amount for the Company
and its Subsidiaries not to exceed $200,000 at any one time outstanding
(approximately $100,000 of which is outstanding on the Restatement Effective
Date);

 

(e) deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases;

 

(f) investments by the Company or any of its Subsidiaries in Details or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;

 

(g) in addition to investments otherwise expressly permitted by this Section
7.8, investments by Details or any of its Subsidiaries in an aggregate amount
(valued at cost, but net of returns of capital from such investments) not to
exceed during the term of this Agreement $500,000; and

 

(h) a loan made by Details in an amount not to exceed $10,000,000 to DDi Canada
in exchange for a promissory note in the same amount; provided that (i) such
promissory note is pledged to the Administrative Agent pursuant to the Guarantee
and Collateral Agreement, (ii) the proceeds of such loan are used to fund the
recapitalization of DDi Canada and its subsidiaries and (iii) such transaction
is otherwise on terms and conditions reasonably satisfactory to the
Administrative Agent, including, without limitation, that the proceeds of such
loan are held in a Qualified Account.

 

69



--------------------------------------------------------------------------------

7.9 Limitation on Optional Payments and Modifications of Debt Instruments, etc.
(a) Make or offer to make any payment, prepayment, repurchase or redemption of
or otherwise defease or segregate funds with respect to the Senior Accreting
Notes or any Indebtedness Incurred pursuant to Section 2.9(g), or (b) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior
Accreting Notes or the Company Indenture or any agreement governing any
Indebtedness Incurred pursuant to Section 2.9(g) (other than any such amendment,
modification, waiver or other change which (i) would extend the maturity or
reduce the amount of any payment of principal thereof or which would reduce the
rate or extend the date for payment of interest thereon or (ii) is not adverse
in any respect to the interests of the Lenders in the reasonable opinion of the
Administrative Agent in its sole discretion).

 

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Company, Details or
any Wholly Owned Subsidiary Guarantor) unless such transaction is (a) not
otherwise prohibited under this Agreement and (b) (i) upon fair and reasonable
terms no less favorable to the Company, Details or such Subsidiary, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate.

 

7.11 Limitation on Sales and Leasebacks. Other than as permitted in Section
7.5(f), enter into any arrangement with any Person providing for the leasing by
the Company or any of its Subsidiaries of real or personal property which has
been or is to be sold or transferred by the Company or such Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Company or such Subsidiary (a “Sale-Leaseback Transaction”).

 

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Company or the Borrower to end on a day other than December 31 or change the
Company’s or the Borrower’s method of determining fiscal quarters.

 

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement which prohibits or limits the ability of the
Company or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, other than (a) this Agreement and the other Loan Documents and (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

 

7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of Details to (a) pay dividends or make any other
distributions in respect of any Capital Stock of such Subsidiary held by, or pay
any Indebtedness owed to, Details or any other Subsidiary of Details, (b) make
loans or advances to Details or any other Subsidiary of Details or (c) transfer
any of its assets to Details or any other Subsidiary of Details, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the

 

70



--------------------------------------------------------------------------------

Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement which has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary and (iii) the Company Indenture in effect on the Restatement
Effective Date in connection with the Senior Accreting Notes.

 

7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or which are
reasonably related thereto.

 

7.16 Limitation on Activities of the Company. In the case of the Company and
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Capital Stock of Details, (b) incur, create,
assume or suffer to exist any Indebtedness or other liabilities or financial
obligations, other than (i) nonconsensual obligations imposed by operation of
law, (ii) pursuant to the Loan Documents to which it is a party, (iii) the
Senior Accreting Notes and the Company Indenture and (iv) obligations with
respect to its Capital Stock, or (c) own, lease, manage or otherwise operate any
properties or assets (including cash and Cash Equivalents), other than Capital
Stock of Details and cash received in connection with dividends made by Details
in accordance with Section 7.6 pending application in the manner contemplated by
said Section.

 

7.17 Cash Accounts. Permit cash and cash equivalents to be held by the Borrower
and its Subsidiaries in accounts other than in Qualified Accounts, except that
(x) the Borrower and its Subsidiaries may have up to $1,000,000 in the aggregate
of cash and cash equivalents on deposit in (i) accounts located in Canada
relating to its Canadian operations and (ii) payroll accounts established
outside the Borrower’s main cash management system; provided that with the
Administrative Agent’s prior written consent, the amounts on deposit in such
accounts may temporarily exceed such limit in the event that any particular
amount exceeds such limit, and (y) only until such time as the Borrower causes
the operating account with Union Bank of California to become a Qualified
Account in accordance with Section 6.11(c), the Borrower and its Subsidiaries
may have cash and cash equivalents in such account in the ordinary course.

 

7.18 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates, (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) amendments to Swap Agreements entered into after the
Restatement Effective Date in compliance with this Section 7.18; provided that
any Specified Swap Agreement to be entered into shall require the prior written
consent of the Administrative Agent.

 

7.19 Non-Solicitation Agreement. Amend, restate, supplement or otherwise modify
the Non-Solicitation Agreement in effect as of the Restatement Effective Date
without the prior written consent of the Required Lenders.

 

71



--------------------------------------------------------------------------------

7.20 Activities of DDICS. With respect to DDICS, (i) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations, (ii) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, other than the
leases described in Section 4.23, or (iii) own, lease, manage or otherwise
operate any properties or assets (including cash and cash equivalents) other
than the leases described in Section 4.23.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.9(g), clause (i) or (ii) of Section 6.4(a)
(with respect to the Company and the Borrower only), Section 6.7(a), Section
6.11 or in Section 7 (other than Section 7.1(e)); the Borrower shall default in
the observance or performance of the agreement contained in Section 7.1(e) and
such default shall continue unremedied for a period of 15 days after the earlier
of (x) the date upon which the Borrower knows or should reasonably be expected
to know of the existence of such default or (y) the date upon which the Borrower
receives notice of such event from the Administrative Agent or any Lender; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and (to the extent that
such default is susceptible of remedy) such default shall continue unremedied
for a period of 30 days after the earlier of (x) the date upon which the
Borrower knows or should reasonably be expected to know of the existence of such
default or (y) the date upon which the Borrower receives notice of such event
from the Administrative Agent or any Lender; or

 

(e) DDi Corp. or any of its Subsidiaries (other than DDi Europe) shall (i)
default in making any payment of any principal of any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or

 

72



--------------------------------------------------------------------------------

agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default under this
Agreement unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i), (ii) and (iii) of this paragraph (e) shall
have occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $750,000; or

 

(f) (i) DDi Corp. or any of its Subsidiaries shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or DDi Corp.
or any of its Subsidiaries shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against DDi Corp. or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against DDi
Corp. or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
DDi Corp. or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) DDi Corp. or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; provided that this
clause (f) shall not be applicable with respect to DDi Europe until on and after
the first anniversary of the Restatement Effective Date (it being understood
that any case, proceeding or other action covered by this clause (f) that is in
existence on such date shall not, on or after such date, constitute a default
under this clause (f)); or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the

 

73



--------------------------------------------------------------------------------

Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

(h) One or more judgments or decrees shall be entered against (i) DDi Corp. or
any of its Subsidiaries (other than DDi Europe) or (ii) any of their former,
present or future respective officers and directors (the extent that DDi Corp.
or any of its Subsidiaries is directly or indirectly liable therefore),
involving in the aggregate a liability (not paid or fully covered by insurance)
of $750,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement or the Guarantee contained in Section 2 of the DDi Corp. Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k) A breach of any term or condition of the Non-Solicitation Agreement shall
occur; or

 

(l) A Change of Control or a Specified Change of Control shall occur; or

 

(m) (i) the Company shall cease to own directly 100% on a fully diluted basis of
the economic and voting interest in Details’s capital stock, free of Liens
except Liens created by the Guarantee and Collateral Agreement, (ii) DDi
Intermediate Holdco shall cease to own directly 100% on a fully diluted basis of
the economic and voting interest in the Company’s capital stock, free of Liens
or (iii) DDi Corp. shall cease to own directly 100% on a fully diluted basis of
the economic and voting interest in DDi Intermediate Holdco’s capital stock,
free of Liens except Liens created by the DDi Corp. Guarantee and Collateral
Agreement; or

 

(n) (i) DDi Corp. shall conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations, other than
those incidental to its ownership of the Capital Stock of DDi Intermediate
Holdco and DDi Europe (including under the Warrant Agreements and the
Registration Rights Agreements); (ii) DDi Intermediate Holdco shall conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations, other than those incidental to its
ownership of the Capital Stock of the Company; (iii) DDi Corp. or DDi
Intermediate Holdco shall incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, other than (A)
nonconsensual obligations imposed by operation of law, (B) obligations with
respect to its Capital Stock, (C) the obligations of DDi Corp. under its
Management Equity Incentive Plan, (D) the obligations of DDi Corp. with respect
to any Indebtedness Incurred in

 

74



--------------------------------------------------------------------------------

accordance with Section 2.9(g) and (E) the obligations of DDi Corp. with respect
to the Houlihan Note; (iv) DDi Corp. shall own, lease, manage or otherwise
operate any properties or assets (including cash and Cash Equivalents), other
than (A) Capital Stock of DDi Intermediate Holdco, (B) Capital Stock and
Indebtedness of DDi Europe or (C) any amount of cash or cash equivalents
attributable to any activity of DDi Corp. not otherwise prohibited by this
Agreement and as to which this Agreement permits DDi Corp. to retain cash
proceeds or to have cash proceeds distributed to it; (v) DDi Intermediate Holdco
shall own, lease, manage or otherwise operate any properties or assets
(including cash and Cash Equivalents), other than (A) the Capital Stock of the
Company and (B) cash received directly or indirectly in connection with
dividends paid by Details in accordance with Section 7.6 pending application in
the manner contemplated by said Section; (vi) the Company shall amend, restate,
supplement or otherwise modify the Company Indenture without the prior written
consent of the Required Lenders; (vii) DDi Corp. shall amend, restate,
supplement or otherwise modify or waive any of the Other Registration Rights
Agreements, Other Warrant Agreements, the Non-Solicitation Agreement or the DDi
Corp. Preferred Stock Certificate of Designation as in effect on the Restatement
Effective Date, in each case without the prior written consent of the Required
Lenders; or (viii) DDi Corp. shall issue any Capital Stock or any securities
convertible into or exercisable for Capital Stock of DDi Corp. having
substantially the same terms as the DDi Corp. Preferred Stock,

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of Tranche A L/C Obligations, whether or not the beneficiaries of the
then outstanding Tranche A Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either of both of the following actions may
be taken: (i) with the consent of the Majority Tranche A Revolving Credit
Lenders, the Administrative Agent may, or upon the request of the Majority
Tranche A Revolving Credit Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Tranche A Revolving Credit Commitments to be terminated
forthwith, whereupon the Tranche A Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of Tranche A L/C Obligations, whether or not the beneficiaries of the
then outstanding Tranche A Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Tranche A Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Tranche A Letter of Credit. Amounts held in such cash collateral account shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Tranche A Letter of Credit, and the unused portion thereof after all such
Tranche A Letter of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Tranche A Letter of Credit shall have
expired or been fully drawn

 

75



--------------------------------------------------------------------------------

upon, all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrower hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrower (or such other Person as may be lawfully
entitled thereto). In addition, upon the occurrence of a Default or an Event of
Default, the Lenders may exercise at any time any or all of their rights,
remedies, powers and privileges, including but not limited to the right to
seize, set-off or otherwise direct the use of funds in the JPM Qualified Cash
Account, and commence enforcement and collection actions, under this Agreement
and the other Loan Documents and applicable law. Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

 

SECTION 9. THE ADMINISTRATIVE AGENT

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing result from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

76



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Company or the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, the
Company or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not

 

77



--------------------------------------------------------------------------------

taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Company or the
Borrower and without limiting the obligation of the Company or the Borrower to
do so), ratably according to their respective Tranche A Revolving Percentages,
Tranche A Term Loan Percentages and Tranche B Term Loan Percentages in effect on
the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, the
Restructuring, the DDi Reorganization, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements which result from the Administrative Agent’s
gross negligence or willful misconduct. The Administrative Agent shall have the
right to deduct any amount owed to it by any Lender under this Section from any
payment made by it to such Lender hereunder. The agreements in this Section 9.7
shall survive the payment of the Loans and all other amounts payable hereunder.

 

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
was not the Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Tranche A Letter of Credit issued or participated in
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and Details. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor

 

78



--------------------------------------------------------------------------------

agent for the Lenders, which successor agent shall (unless an Event of Default
under Section 8(a) or Section 8(f) with respect to the Borrower shall have
occurred and be continuing) be approved by Details (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

9.10 Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Company or any of its Subsidiaries that is the subject of a
Disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 10.1.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest, fee or letter of credit commission payable hereunder or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Tranche A Revolving Credit
Commitment, in each case without the consent of each Lender directly affected
thereby; (ii) amend, modify or waive any provision of this Section 10.1 or
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, consent to an
Interest Period with a duration in excess of six months, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their

 

79



--------------------------------------------------------------------------------

obligations under the Guarantee and Collateral Agreement or the DDi Corp.
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iii) reduce the percentage specified in the definition of Majority
Facility Lenders without the written consent of all Lenders under each affected
Facility; (iv) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (v) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender or (vi)
amend, modify or waive any provision of Section 2.9(e) providing for the
application of any mandatory prepayments which would reduce the amount or delay
the application of any payment to be applied to any Facility without the written
consent of the Majority Facility Lenders in respect of such Facility. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, certified, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Company, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Company and the Borrower:

  

DDi Capital Corp.

    

1231 Simon Circle

    

Anaheim, California 92806

    

Attention: Chief Financial Officer

    

Telecopy: (714) 630-9438

    

Dynamic Details, Incorporated

    

1231 Simon Circle

    

Anaheim, California 92806

    

Attention: Chief Financial Officer

    

Telecopy: (408) 935-9104

 

80



--------------------------------------------------------------------------------

The Administrative Agent:    JPMorgan Chase Bank      c/o The Loan and Agency
Services Group     

1111 Fannin, Floor 10

Houston, TX 77002

Attention: Cynthia A Aguirre and Gloria Javier

Telephone:

Cynthia A. Aguirrre: 713-750-7928

Gloria Javier: 713-750-7919

Telecopy:

Cynthia A. Aguirrre: 713-750-2358

Gloria Javier: 713-750-2378

with a copy to:    JPMorgan Chase Bank      270 Park Avenue      New York, New
York 10017      Attention: Michael Lancia and Jonathan Katz      Telecopy: (212)
270-0453

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

10.5 Payment of Expenses and Taxes. The Company and the Borrower jointly and
severally agrees (a) to pay or reimburse the Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, including any reasonably necessary financial
or legal analysis of DDi Corp. and its Subsidiaries prepared in connection
herewith or therewith, and the consummation and administration of the

 

81



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and reasonable and document out-of-pocket
disbursements and other charges of counsel (including the allocated fees and
expenses of in-house counsel) to the Administrative Agent and the reasonable
fees and disbursements of the Administrative Agent’s Advisors, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and to the Administrative Agent and the reasonable fees and disbursements of the
Lenders’ advisors and the Administrative Agent’s Advisors, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and each of its respective predecessor,
affiliate, subsidiaries, successors and assigns, together with their past,
present and future officers, directors, agents, attorneys, financial advisors,
representatives, partners, joint ventures, affiliates and the successor and
assigns of any and all of them (each, an “indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the Restructuring, the DDi Reorganization, the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Company or any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided, that the Borrower shall
have no obligation hereunder to any indemnitee with respect to indemnified
liabilities to the extent such indemnified liabilities are found by a final,
non-appealable judgment of a court to result from the gross negligence or
willful misconduct of such indemnitee, (e) so long as the Agreement is in
effect, to pay the annual administrative agency fee payable to the
Administrative Agent, and (f) so long as the Agreement is in effect, replenish
and maintain the retainers provided to Simpson Thacher & Bartlett LLP and FTI
Consulting on connection with the Loan Documents, in the amounts of $125,000 and
$75,000, respectively. The agreements in this Section 10.5 (other than those
agreements set forth in clauses (e) and (f), except with respect to amounts
referred to in such clauses that are due and unpaid) shall survive repayment of
the Loans and all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Company, the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

 

82



--------------------------------------------------------------------------------

(b) Any Lender may, without the consent of the Company or the Borrower, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 10.7(a) as fully as
if it were a Lender hereunder. The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if it was a Lender; provided that, in the case of Section 2.17, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

 

(c) Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Lender or any Affiliate thereof or any
Approved Fund or, with the consent of Details and the Administrative Agent
(which, in each case, shall not be unreasonably withheld or delayed), to an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit D, executed by such Assignee and such Assignor (and, in the case of an
Assignee that is not then a Lender or an affiliate thereof or Approved Fund, by
Details and the Administrative Agent) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that no such
assignment to an Assignee (other than any Lender or any affiliate thereof or
Approved Fund) shall be in an aggregate principal amount of less than $5,000,000
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement), unless otherwise agreed to by Details and the Administrative
Agent, and provided, further, that no such assignment to any Assignee may be
made prior to the second anniversary of the Restatement Effective Date unless
the proportionate rights and obligations under the Lender Warrant

 

83



--------------------------------------------------------------------------------

Agreement are also assigned to such Assignee. Any such assignment need not be
ratable as among the Facilities. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and under the other Loan Documents with a
Commitment and/or Loans as set forth therein, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement and under the other Loan Documents
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement and the other Loan Documents, such
assigning Lender shall cease to be a party hereto and thereto). Notwithstanding
any provision of this Section 10.6, the consent of Details shall not be
required, and, unless requested by the Assignee and/or the Assignor, new Notes
shall not be required to be executed and delivered by the Borrower, for any
assignment which occurs at any time when any of the events described in Section
8 shall have occurred and be continuing.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 10.2 a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the
Commitments of, and the principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, each other Loan Party, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in the case of an Assignee that is not then a Lender or an
affiliate thereof or Approved Fund, by Details and the Administrative Agent)
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto; provided
however, that no such fee shall be payable in the case of an assignment to
another Lender or an Affiliate of a Lender or Approved Fund; and provided,
further, that, in the case of contemporaneous assignments by a Lender to more
than one fund managed by the same investment advisor (which funds are not then
Lenders hereunder), only a single $3,500 such fee shall be payable for all such
contemporaneous assignments.

 

(f) (i) To the extent requested by any Lender, the Loans made by such Lender
shall be evidenced by a Note issued by the Borrower, substantially in the form
of Exhibit F-1, F-2, or F-3, as the case may be, payable to the order of such
Lender (or, in the case of any Alternative Note, payable to such Lender or its
registered assigns). Each Lender is hereby authorized to record, on the schedule
annexed to and constituting a part of the relevant Note, information regarding
the relevant Loans made by such Lender, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded,
provided that the failure to make any such recordation or any error in such
recordation shall not affect the Borrower’s obligations hereunder or under any
Note. On or prior to the effective date of an Assignment and Acceptance, the
Borrower, at its own expense, shall, to the extent requested by the Assignee,
execute and deliver to the Administrative Agent, in exchange for the relevant

 

84



--------------------------------------------------------------------------------

Notes, new Notes to the order of the Assignee and, if applicable, the Assignor.
Such new Notes shall be dated the Restatement Effective Date.

 

(ii) Any Non-U.S. Lender that could become completely exempt from withholding of
any tax, assessment or other charge or levy imposed by or on behalf of the
United States or any taxing authority thereof (“U.S. Taxes”) in respect of
payment of any Obligations due to such Non-U.S. Lender under this Agreement if
the Obligations were in registered form for U.S. federal income tax purposes may
request the Borrower (through the Administrative Agent), and the Borrower agrees
thereupon, to exchange any promissory note(s) evidencing such Obligations for
promissory note(s) substantially in the form of Exhibit F-3 or Exhibit F-4, as
the case may be (each, an “Alternative Note”). Alternative Notes may not be
exchanged for promissory notes that are not Alternative Notes. Each Non-U.S.
Lender that holds Alternative Note(s) (an “Alternative Noteholder”) (or, if such
Alternative Noteholder is not the beneficial owner thereof, such beneficial
owner) shall deliver to the Borrower prior to or at the time such Non-U.S.
Lender becomes an Alternative Noteholder each of the forms and certifications
required by Section 2.17(d). An Alternative Note and the Obligation(s) evidenced
thereby may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer of such Alternative Note and the
Obligation(s) evidenced thereby on the Register (and each Alternative Note shall
expressly so provide). Any assignment or transfer of all or part of such
Obligation(s) and the Alternative Note(s) evidencing the same shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Alternative Note(s) evidencing such Obligation(s), duly endorsed
by (or accompanied by a written instrument of assignment or transfer duly
executed by) the Alternative Noteholder thereof, and thereupon one or more new
Alternative Note(s) in the same aggregate principal amount shall be issued to
the designated Assignee(s). No assignment of an Alternative Note and the
Obligations evidenced thereby shall be effective unless it has been recorded in
the Register.

 

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to the Lenders under a particular Facility, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of its Loans or the Reimbursement Obligations owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or the Reimbursement Obligations owing to such
other Lender, or interest thereon, such Benefited Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loan and/or of the Reimbursement Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or

 

85



--------------------------------------------------------------------------------

benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Company or the
Borrower, any such notice being expressly waived by the Company and the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Company or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Company
or the Borrower. Each Lender agrees promptly to notify the Company, the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.8 Agreements among Lenders.

 

(a) Tranche A Lender True-Up Obligation. Each Tranche A Lender severally agrees
that, if a True-Up Trigger exists on the Scheduled Tranche A Revolving
Termination Date or, if earlier, on a SED Date, such Tranche A Lender shall
purchase in accordance with Section 10.8(c) at par, without any further act of
the Lenders (except as provided elsewhere in this Section 10.8), an undivided
participation interest (the “Participation Interest”) in the outstanding Tranche
B Term Loans in an amount equal to the Participating Share of such Tranche A
Lender. The aggregate of the Participating Shares shall equal the True-Up
Amount. It is not intended that this true-up mechanism create any additional
cost, liability or exposure to any Loan Party.

 

(b) Calculation of True-Up Amount. Following the existence of a True-Up Trigger
on the Scheduled Tranche A Revolving Termination Date or on the SED Date, as the
case may be, if the Tranche B Lenders shall determine that amounts are payable
to them under the Tranche A Lenders’ True-Up Obligation hereunder, they shall as
soon as practicable thereafter provide a written payment request to the
Administrative Agent. Promptly following the receipt of such a request, the
Tranche B Lenders and the Administrative Agent shall jointly calculate the
True-Up Amount and the Participating Interest applicable to each Tranche A
Lender and the Administrative Agent shall notify the Tranche A Lenders thereof,
with a copy to the Borrower, which notification to the Tranche A Lenders shall
contain the calculations by which the Participating Interest applicable to each
Tranche A Lender was determined.

 

(c) Purchase Mechanics. No later than five Business Days after the notification
to the Tranche A Lenders referred to in clause (b) above, each Tranche A Lender
shall purchase from the Tranche B Lenders on a pro rata basis, without recourse
or representation or warranty by the Tranche B Lenders (other than that such
Participation Interests are being assigned free and clear of any Liens),
Participation Interests in the outstanding Tranche B Term Loans (pro rata among
said Tranche B Term Loans) in an amount equal to the Participating Share
applicable to such Tranche A Lender, by wire transfer of such amount to the
Administrative Agent at its office specified in Section 10.2. The Administrative
Agent will, prior to the close of business on each

 

86



--------------------------------------------------------------------------------

Business Day during such five Business Day period, wire transfer to each Tranche
B Lender at its address in Section 10.2 (or such other address notified in
writing to the Administrative Agent) such Tranche B Lender’s pro rata share (as
notified to the Administrative Agent in writing at the time the True-Up Amount
was calculated pursuant to clause (b) above) of the aggregate amount of
available funds received from the Tranche A Lenders on such date in respect of
the True-Up Amount. Although the Administrative Agent agrees to perform
ministerial activities with respect to the Tranche B Lenders’ collection of
amounts due from the Tranche A Lenders in respect of the True-Up Amount, in no
event shall the Administrative Agent be obligated for collecting any unpaid
Participating Share from the Tranche A Lenders or be liable to any Tranche B
Lender for the failure by any Tranche A Lender to pay any such amount.

 

(d) Non-Payment of True-Up Amount. If a Tranche A Lender fails to pay all or any
portion of the Participating Share of such Tranche A Lender prior to the
expiration of the period of five Business Days referred to in clause (c) of
Section 10.8, such unpaid Participating Share of such Tranche A Lender shall
bear interest at the same rate as unpaid principal amount of any Loan pursuant
to Section 2.12(c) from and excluding the last day of such five Business Day
period to and including the date paid by such Tranche A Lender such default rate
interest payable by such Tranche A Lender.

 

(e) Obligations Several and Unconditional. Notwithstanding anything herein to
the contrary, each Tranche A Lender’s obligation under Section 10.8 (a) to
purchase Participation Interests if any Participation Share is owing by such
Tranche A Lender shall be several and not joint with the other Tranche A
Lenders, but shall be irrevocable and unconditional and without regard to any
then existing Events of Default (including a bankruptcy of the Borrower), a
failure of the other Tranche A Lenders to perform their respective obligations
hereunder or any other circumstance. In addition, Section 10.8 (a) is not
intended to, nor shall it, confer any rights on the Borrower.

 

(f) Specific Performance. The Tranche B Lenders agree that they shall be
entitled to injunctive or other equitable relief for the failure by any Tranche
A Lender to perform its obligations under Section 10.8 (a), and such Tranche A
Lender shall not plead in defense thereto that there is an adequate remedy at
law.

 

(g) Payment Rights. The Borrower agrees that each Tranche A Lender purchasing a
Participation Interest may exercise all rights of payment (including rights of
set-off with respect to such Participation Interest) and is subject to the same
terms and conditions as fully as if such Tranche A Lender were the direct holder
of the Tranche B Term Loans represented by such Participation Interest; provided
that each Tranche B Lender agrees that in the event it shall receive any payment
with respect to the Participation Interests purchased by a Tranche A Lender, it
shall promptly deliver such amounts to such Tranche A Lender.

 

10.9 Execution of Loan Documents. By execution hereof, each Lender hereby
authorizes the Administrative Agent to sign each of the Lender Warrant Agreement
and the Lender Registration Rights Agreement on its behalf.

 

10.10 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy),

 

87



--------------------------------------------------------------------------------

and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with Details and the Administrative Agent.

 

10.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12 Integration. This Agreement and the other Loan Documents represent the
agreement of the Company, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.14 Submission To Jurisdiction; Waivers. Each of the Company and the Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.13 any special, exemplary, punitive or consequential damages.

 

88



--------------------------------------------------------------------------------

10.15 Acknowledgements. Each of the Company and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Company and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company, the Borrower and the Lenders.

 

10.16 WAIVERS OF JURY TRIAL. THE COMPANY, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17 Confidentiality. (a) Each of the Administrative Agent and each Lender
agrees to use reasonable efforts to keep confidential all non-public information
provided to it by any Loan Party, the Administrative Agent or any Lender
pursuant to or in connection with this Agreement that is designated by the
provider thereof as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) to any
Participant or Assignee (each, a “Transferee”) or prospective Transferee or any
creditor of such Lender or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), in each case which
agrees to comply with the provisions of this Section 10.17, (c) to the
employees, directors, agents, attorneys, accountants and other professional
advisors of such Lender or its affiliates, (d) upon the request or demand of any
Governmental Authority having jurisdiction over the Administrative Agent or such
Lender, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) which has been publicly disclosed other than in breach
of this Section 10.16, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

 

(b) Notwithstanding anything herein to the contrary, each party hereto (and each
affiliate and person acting on behalf of such party) agrees that each party
(including each employee, representative and other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction contemplated

 

89



--------------------------------------------------------------------------------

by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or such person relating to such tax
treatment and tax structure, except to the extent necessary to comply with any
applicable federal or state securities laws. This authorization is not intended
to permit disclosure of any other information including (without limitation) (i)
any portion of any materials to the extent not related to the tax treatment or
tax structure of the transaction, (ii) the identities of participants or
potential participants in the transaction, (iii) the existence or status of any
negotiations, (iv) any pricing or financial information (except to the extent
such information is related to tax treatment or tax structure) or (v) any other
term or detail not relevant to tax treatment or tax structure of the
transaction.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DDI CAPITAL CORP.

By:   /s/    TIMOTHY DONNELLY  

--------------------------------------------------------------------------------

   

Name:

  Timothy Donnelly    

Title:

  Vice President, Secretary and Assistant Treasurer

 

DYNAMIC DETAILS, INCORPORATED

By:   /s/    TIMOTHY DONNELLY  

--------------------------------------------------------------------------------

   

Name:

  Timothy Donnelly    

Title:

  Vice President, Secretary and Assistant Treasurer

 

JPMORGAN CHASE BANK, as Administrative Agent and as a Lender By:  
/s/    MICHAEL LANCIA  

--------------------------------------------------------------------------------

   

Name:

  Michael Lancia    

Title:

  Vice President

 

91



--------------------------------------------------------------------------------

                                                                               ,
as a Lender By:      

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

92